IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                    Fall 2021 Term                         FILED
                              _____________________                   November 19, 2021
                                                                            released at 3:00 p.m.
                                                                        EDYTHE NASH GAISER, CLERK
                                                                        SUPREME COURT OF APPEALS
                                   No. 20-0024                               OF WEST VIRGINIA

                              _____________________

                                      FRANK A.,
                              Petitioner Below, Petitioner

                                           v.

                         DONNIE AMES, Superintendent,
                         Mt. Olive Correctional Complex,
                          Respondent Below, Respondent

       ___________________________________________________________

                  Appeal from the Circuit Court of Harrison County
                     The Honorable Thomas A. Bedell, Judge
                            Civil Action No. 16-C-82-2

              AFFIRMED, IN PART; REVERSED, IN PART, AND
                      REMANDED WITH DIRECTIONS
        _________________________________________________________


                          Submitted: September 14, 2021
                            Filed: November 19, 2021


Matthew D. Brummond, Esq.                          Patrick Morrisey, Esq.
Public Defender Services                           Attorney General
Appellate Advocacy Division                        William E. Longwell, Esq.
Charleston, West Virginia                          Assistant Attorney General
Counsel for Petitioner                             Holly M. Flanigan, Esq.
                                                   Assistant Attorney General
                                                   Charleston, West Virginia
                                                   Counsel for Respondent
JUSTICE WOOTON delivered the Opinion of the Court.

CHIEF JUSTICE JENKINS concurs, in part, and dissents, in part, and reserves the right to
file a separate opinion.

JUSTICE ARMSTEAD concurs, in part, and dissents, in part, and reserves the right to file
a separate opinion.
                              SYLLABUS BY THE COURT



              1.     “In reviewing challenges to the findings and conclusions of the circuit

court in a habeas corpus action, we apply a three-prong standard of review. We review the

final order and the ultimate disposition under an abuse of discretion standard; the

underlying factual findings under a clearly erroneous standard; and questions of law are

subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d

771 (2006).



              2.     “There are three components of a constitutional due process violation

under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215 (1963), and State

v. Hatfield, 169 W.Va. 191, 286 S.E.2d 402 (1982): (1) the evidence at issue must be

favorable to the defendant as exculpatory or impeachment evidence; (2) the evidence must

have been suppressed by the State, either willfully or inadvertently; and (3) the evidence

must have been material, i.e., it must have prejudiced the defense at trial.” Syl. Pt. 2, State

v. Youngblood, 221 W. Va. 20, 650 S.E.2d 119 (2007).



              3.     “‘It is the three-term rule, W. Va. Code, 62-3-21, which constitutes

the legislative pronouncement of our speedy trial standard under Article III, Section 14 of

the West Virginia Constitution.’ Syllabus point 1, Good v. Handlan, 176 W. Va. 145, 342




                                               i
S.E.2d 111 (1986).” Syl. Pt. 2, State ex rel. Porter v. Farrell, 245 W. Va. 272, 858 S.E.2d

897 (2021).



              4.     “A determination of whether a defendant has been denied a trial

without unreasonable delay requires consideration of four factors: (1) the length of the

delay; (2) the reasons for the delay; (3) the defendant’s assertion of his rights; and (4)

prejudice to the defendant. The balancing of the conduct of the defendant against the

conduct of the State should be made on a case-by-case basis and no one factor is either

necessary or sufficient to support a finding that the defendant has been denied

a speedy trial.” Syl. Pt. 2, State v. Foddrell, 171 W.Va. 54, 297 S.E.2d 829 (1982).



              5.     “In order to obtain a new trial on a claim that the prosecutor presented

false testimony at trial, a defendant must demonstrate that (1) the prosecutor presented

false testimony, (2) the prosecutor knew or should have known the testimony was false,

and (3) the false testimony had a material effect on the jury verdict.” Syl. Pt. 2, State ex

rel. Franklin v. McBride, 226 W. Va. 375, 701 S.E.2d 97 (2009).



              6.     “‘A conviction for any sexual offense may be obtained on

the uncorroborated testimony of the victim, unless such testimony is inherently incredible,

the credibility is a question for the jury.’ Syl. pt. 5, State v. Beck, 167 W.Va. 830, 286

S.E.2d 234 (1981).” Syl. Pt. 1, State v. Haid, 228 W. Va. 510, 721 S.E.2d 529 (2011).


                                             ii
              7.     “‘“An indictment is sufficient under Article III, § 14 of the West

Virginia Constitution and W. Va. R. Crim. P. 7(c)(1) if it (1) states the elements of the

offense charged; (2) puts a defendant on fair notice of the charge against which he or she

must defend; and (3) enables a defendant to assert an acquittal or conviction in order to

prevent being placed twice in jeopardy.” Syl. Pt. 6, State v. Wallace, 205 W.Va. 155, 517

S.E.2d 20 (1999).’ Syl. Pt. 5, State v. Haines, 221 W.Va. 235, 654 S.E.2d 359 (2007).” Syl.

Pt. 4, Ballard v. Dilworth, 230 W. Va. 449, 739 S.E.2d 643 (2013).



              8.     “Variances (between indictment and proof) are regarded as material

in criminal cases only when they mislead the defendant in making his defense, and may

expose him to the danger of being again put in jeopardy for the same offense.” Syl. Pt. 2,

in part, State v. Nelson, 121 W. Va. 310, 3 S.E.2d 530 (1939).



              9.     “To demonstrate that preindictment delay violates the Due Process

Clause of the Fifth Amendment to the U.S. Constitution and Article III, Section 10 of the

West Virginia Constitution, a defendant must first introduce substantial evidence of actual

prejudice which proves he was meaningfully impaired in his ability to defend against the

state’s charges to such an extent that the disposition of the criminal proceeding was or will

be likely affected.” Syl. Pt. 4, State ex rel. Knotts v. Facemire, 223 W. Va. 594, 678 S.E.2d

847 (2009).




                                            iii
              10.    “A habeas corpus proceeding is not a substitute for a writ of error in

that ordinary trial error not involving constitutional violations will not be reviewed.” Syl.

Pt. 3, in part, Hatcher v. McBride, 221 W. Va. 5, 650 S.E.2d 104 (2006).



              11.    “‘“The plain error doctrine of W. Va. R. Crim. P. 52(b), whereby the

court may take notice of plain errors or defects affecting substantial rights although they

were not brought to the attention of the court, is to be used sparingly and only in those

circumstances in which a miscarriage of justice would otherwise result.” Syllabus Point

2, State v. Hatala, 176 W.Va. 435, 345 S.E.2d 310 (1986).’ Syl. Pt. 4, State v. Grubbs, 178

W.Va. 811, 364 S.E.2d 824 (1987).” Syl. Pt. 3, State ex rel. Games-Neely v. Yoder, 237 W.

Va. 301, 787 S.E.2d 572 (2016).



              12.    “‘A criminal defendant challenging the sufficiency of the evidence to

support a conviction takes on a heavy burden. An appellate court must review all the

evidence, whether direct or circumstantial, in the light most favorable to the prosecution

and must credit all inferences and credibility assessments that the jury might have drawn

in favor of the prosecution. The evidence need not be inconsistent with every conclusion

save that of guilt so long as the jury can find guilt beyond a reasonable doubt. Credibility

determinations are for a jury and not an appellate court. Finally, a jury verdict should be

set aside only when the record contains no evidence, regardless of how it is weighed, from

which the jury could find guilt beyond a reasonable doubt. To the extent that our prior cases


                                             iv
are inconsistent, they are expressly overruled.’ Syllabus point 3, State v. Guthrie, 194

W.Va. 657, 461 S.E.2d 163 (1995).” Syl. Pt. 7, State v. White, 228 W. Va. 530, 722 S.E.2d

566 (2011).



              13.    “The defendant has a right under Article III, Section 14 of the West

Virginia Constitution to be present at all critical stages in the criminal proceeding; and

when he is not, the State is required to prove beyond a reasonable doubt that what transpired

in his absence was harmless.” Syl. Pt. 6, State v. Boyd, 160 W. Va. 234, 233 S.E.2d 710

(1977).



              14.    “‘A critical stage of a criminal proceeding is where the defendant’s

right to a fair trial will be affected.’ Syllabus Point 2, State v. Tiller, 168 W.Va. 522, 285

S.E.2d 371 (1981).” Syl. Pt. 5, State v. Brown, 210 W. Va. 14, 552 S.E.2d 390 (2001).



              15.    “‘Where the record of a criminal trial shows that the cumulative effect

of numerous errors committed during the trial prevented the defendant from receiving a

fair trial, his conviction should be set aside, even though any one of such errors standing

alone would be harmless error.’ Syllabus point 5, State v. Smith, 156 W.Va. 385, 193

S.E.2d 550 (1972).” Syl. Pt. 7, State v. Tyler G., 236 W. Va. 152, 778 S.E.2d 601 (2015).




                                              v
              16.    “‘“A new trial will not be granted on the ground of newly-

discovered evidence unless     the   case   comes     within    the   following    rules:   (1)

The evidence must appear to have been discovered since the trial, and, from the affidavit

of the new witness, what such evidence will be, or its absence satisfactorily explained. (2)

It must appear from facts stated in his [or her] affidavit that [the defendant] was diligent in

ascertaining and securing [the] evidence, and that the new evidence is such that due

diligence would not have secured it before the verdict. (3) Such evidence must be new and

material, and not merely cumulative; and cumulative evidence is additional evidence of the

same kind to the same point. (4) The evidence must be such as ought to produce an opposite

result at a second trial on the merits. (5) And the new trial will generally be refused when

the sole object of the new evidence is to discredit or impeach a witness on the opposite

side. Syl. pt. 1, Halstead v. Horton, 38 W.Va. 727, 18 S.E. 953 (1894).” Syllabus, State v.

Frazier, 162 W.Va. 935, 253 S.E.2d 534 (1979).’ Syllabus point 3, In re Renewed

Investigation of State Police Crime Laboratory, Serology Division, 219 W.Va. 408, 633

S.E.2d 762 (2006).” Syl. Pt. 4, State ex rel. Smith v. McBride, 224 W. Va. 196, 681 S.E.2d

81 (2009).



              17.    “Before prosecutorial error can occur under the doctrine of

suppression of evidence, it must be shown that the evidence suppressed would be relevant

to an issue at the criminal trial.” Syl. Pt. 4, State v. Bolling, 162 W.Va. 103, 246 S.E.2d

631 (1978).


                                              vi
              18.     “‘“An indictment for a statutory offense is sufficient if, in charging

the offense, it substantially follows the language of the statute, fully informs the accused

of the particular offense with which he is charged and enables the court to determine the

statute on which the charge is based.” Syllabus Point 3, State v. Hall, 172 W.Va. 138, 304

S.E.2d 43 (1983).’ Syllabus Point 2, State v. Childers, 187 W.Va. 54, 415 S.E.2d 460

(1992).” Syl. Pt. 9, State v. George W.H., 190 W. Va. 558, 439 S.E.2d 423 (1993).



              19.     “Any retroactive application of the supervised release statute to an

individual who committed any of the enumerated sex offenses prior to the effective date of

the supervised release statute violates the constitutional prohibition against ex post facto

laws set forth in article III, section 4 of the West Virginia Constitution and Article I, Section

10 of the United States Constitution.” Syl. Pt. 3, in part, State v. Deel, 237 W. Va. 600, 788

S.E.2d 741 (2016).



              20.     “In order to avoid the constitutional prohibition against ex post facto

laws, West Virginia Code § 62-12-26 must not be applied to those individuals who

committed any of the enumerated sex offenses set forth in the supervised release statute

prior to the date the supervised release statute became effective regardless of any contrary

language contained in West Virginia Code § 62-12-26.” Syl. Pt. 4, State v. Deel, 237 W.

Va. 600, 788 S.E.2d 741 (2016).




                                               vii
WOOTON, Justice:



                The petitioner, Frank A. (“the petitioner”), appeals from the judgment of the

Circuit Court of Harrison County, West Virginia, which denied habeas corpus relief from

the petitioner’s 2013 conviction on four counts of first-degree sexual abuse and related

offenses against his daughter, A.A. 1 The underlying proceedings were commenced on

February 22, 2016, with the filing of a 200-page pro se petition for a writ of habeas corpus,

then came to a virtual standstill for more than two years as the petitioner refused to

cooperate with a succession of appointed counsel and ultimately forbade the filing of an

amended petition on his behalf until certain of his demands were met. 2 Ultimately, the

circuit court ordered counsel to file an amended petition, over the petitioner’s objection

and without his approval, raising all issues that counsel deemed to be viable. At the same

time, the court held that no Losh 3 grounds would be deemed waived by counsel’s failure

to raise them in the amended petition, and granted the petitioner leave to argue and provide

evidentiary support for any such issues on his own behalf. The court then set an omnibus

hearing at which both the petitioner and counsel were to argue their respective issues and

present any relevant evidence in support of such issues.




       1
         Consistent with our practice in cases involving sensitive matters, we refer to the
victim, her siblings, and all parties by their respective initials. See, e.g., State v. Edward
Charles L., 183 W. Va. 641, 645 n.1, 398 S.E.2d 123, 127 n.1 (1990).
       2
           See text infra.
       3
           Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981).
                                               1
             At the omnibus hearing, neither the petitioner nor counsel presented any

witnesses or offered any evidence to supplement the court file in the underlying criminal

case and the court file in a related 2004 criminal case. See text infra. Thereafter, by order

entered on December 20, 2019, the court entered a thirty-four-page order denying relief on

all grounds. This appeal followed.



                  I. FACTS AND PROCEDURAL BACKGROUND

             In order to understand many of the petitioner’s arguments, it is necessary to

review the historical antecedents of this case. The petitioner and his then-wife, Juanita W.,

had four children: two sons, J.A. and S.A., and two daughters, A.A. and C.A.4 On or about

August 3, 2003, A.A. disclosed that the petitioner had sexually abused her on multiple

occasions, leading to his arrest on or about August 10, 2003, and his indictment on January

6, 2004. All acts of abuse set forth in the 2004 indictment were alleged to have occurred

between February and March, 2002. While the case was pending, A.A. recanted her

allegations, and the indictment was ultimately dismissed on the State’s motion, without

prejudice. 5 The petitioner alleges that A.A. recanted because she had made the allegations



       4
         The record is unclear as to whether a fifth child, a son, C.W., was fathered by the
petitioner or by Paul W., who was Juanita W.’s boyfriend off and on during her marriage
to Frank A. and subsequently became her husband and the children’s stepfather.
       5
          The circuit court found that “[t]he alleged victim in this case has learning
disabilities, and to some degree may have been motivated by spite or anger . . . The alleged
victim also may have been manipulated in continuing on with these allegations.”
Notwithstanding these findings, the court dismissed the indictment without prejudice,
although the State had moved to dismiss with prejudice.
                                             2
in order to please her mother and her mother’s boyfriend (later her stepfather), despite the

fact that the petitioner was innocent of any wrongdoing. At the petitioner’s trial in 2013,

however, A.A. testified that she had recanted the 2002 allegations because “I just didn’t

want to face him.” In this regard, although the petitioner called Terry Walker of the West

Virginia Department of Health and Human Resources (“DHHR”), Child Protective

Services (“CPS”), as a witness at trial to hammer home the fact of the recantation ‒ a ploy

which was not very successful, as Ms. Walker was aware of the recantation but had not

been present when it happened ‒ Ms. Walker testified on cross-examination that in her

experience, children recant for very different reasons and that a recantation does not mean

the sexual assault or abuse never occurred.



       According to A.A..’s undisputed testimony, by 2004 Juanita W. was living with her

long-term boyfriend, Paul W., and all of the children were living with the pair. During this

time frame Juanita W. filed a petition for divorce from the petitioner, which she

subsequently dismissed for reasons not relevant to this case. Thereafter, in 2005, the

petitioner filed a petition for divorce. This case became a prolonged custody battle which

went on for years, finally concluding in 2008. Significantly, during the pendency of the

divorce proceedings Juanita W. alleged that the petitioner had sexually assaulted or abused

his son J.A. and his daughter C.A. Both children were interviewed twice in February, 2005,

at a Child Advocacy Center (“CAC”) in Braxton County. In the initial interviews, neither

child disclosed any sexual abuse. During the second interviews, which were performed by

a law enforcement officer, the children did disclose sexual abuse; however, both indicated

                                              3
that their mother and Paul W. had coached them in what to say. These interviews were

taped, and the videos were made part of the record in the divorce/custody proceeding.



             Several aspects of these taped interviews are critical to the petitioner’s claims

in this proceeding. First, the petitioner alleges that the videos were not turned over to him

as discovery in the 2013 criminal proceedings, despite specific discovery requests by him

that would have encompassed this evidence. Second, the petitioner claims that the videos

were exculpatory and/or favorable, in that evidence showing J.A. and C.A. were coerced

and coached by Juanita W. and Paul W. in 2005 would bolster the petitioner’s trial defense

that A.A. had been similarly coerced and coached in 2003 and then again a decade later.

Third, the petitioner claims that the videos were significant impeachment evidence to rebut

A.A.’s claim that she had recanted because “I just didn’t want to face him.” Fourth, the

petitioner claims that the videos were significant to his claim of newly discovered evidence,

see text infra, specifically, that Paul W. was found guilty in 2014 of sexually abusing

another one of the children. Petitioner posits that for many years Paul W. had coached all

of the children, including A.A., to accuse the petitioner of sexual abuse, all in order to

deflect blame from himself.



             In or about May, 2010, Juanita W. filed an incorrigibility petition alleging

that her son J.A., then thirteen years old, was beyond her parental control. Attorney Heidi

Sturm was appointed to represent J.A., who expressed concern to his counsel that whatever

the outcome of the incorrigibility proceedings, he did not want to go home because “he

                                             4
was afraid he [would] do something to his sister.” 6 On February 14, 2012, Detective David

Wygal, then a member of the Clarksburg Police Department, was contacted by Juanita W.,

who had been asked by J.A. to notify the police of his allegations that the petitioner had

sexually assaulted and abused him on numerous occasions. During the course of his

investigation, Detective Wygal learned of the earlier allegations concerning A.A. and

expanded the scope of his investigation to include her as well. Thereafter, on May 7, 2013,

the petitioner was indicted on two counts of first-degree sexual assault and two counts of

sexual abuse by a parent, guardian, or custodian against a minor child, his son J.A.; two

counts of second-degree sexual assault and two counts of sexual abuse by a parent,

guardian, or custodian against a minor child, his son S.A.; and two counts of first-degree

sexual abuse 7 and two counts of sexual abuse by a parent, guardian, or custodian 8 against

a minor child, his daughter, A.A. All offenses set forth in the indictment were alleged to

have occurred between January __, 2003 and December __, 2004.



               On December 9, 2013, the case proceeded to trial. At trial, the State called

five witnesses and the defense called three, including the petitioner ‒ who testified on his

own behalf at length, largely untethered to the questions propounded on either direct or




       6
           J.A. was ultimately placed in the Chestnut Ridge Sexual Offenders Program.
       7
           W. Va. Code § 61-8B-7 (2020).
       8
           W. Va. Code § 61-8D-5 (2020).
                                              5
cross-examination.9 A.A. testified to several incidents in which the petitioner had sexually

abused her. She testified that when she was thirteen, 10 “I’d be asleep in a room and he

would come in and grab me by my hair and pull me through a hallway into the kitchen to

a laundry room and then he’d start fondling me[,]” putting his hand underneath her clothing

and touching her “crotch” and “boobs.” This happened when the family was living in a

trailer in Enterprise, West Virginia. She finally disclosed the abuse to her mother, Juanita

W., when she was fifteen, following another incident in the trailer when the petitioner

“came up to me and spread my legs apart and told them 11 [inaudible] ass.” See text infra.

After this disclosure, there was no more abuse.



                Detective Wygal testified that his investigation began on February 14, 2012,

when Juanita W. approached him at the request of J.A. As noted previously, upon learning

of the earlier accusations made by A.A. against the petitioner, Detective Wygal broadened

his investigation to include not only J.A. but also A.A. and ultimately S.A, as well.

Significantly, for purposes of this appeal, Detective Wygal testified that petitioner and his

family were living in Maple View Apartments in Clarksburg, West Virginia, during the




       9
         In his closing argument, defense counsel told the jury that “I can’t control him on
the stand. You know, that’s part of his challenge. I mean, nobody can control him. I mean,
you saw it for yourself. You know, he can be nonresponsive and go off like that. It’s part
of his limitations, his challenges that he has had his whole life.”
       10
         A.A. was born on May 18, 1988, and therefore would have turned thirteen on May
18, 2001.
       11
            Three other individuals were in the kitchen at the time.
                                               6
year 2003, and that the offenses involving A.A. “happened in 2003, allegedly.” (Emphasis

added). However, A.A. disputed this timeline in her testimony. She testified that the

petitioner’s sexual abuse of her started when she was thirteen and continued until she was

fifteen, thus placing the crimes in a time frame from May 18, 2001 to May 18, 2003.

Further, although she did not dispute that the family lived in Maple View Apartments in

2003, she testified that “I never stayed there, really[,]” but rather lived with her

grandmothers during that time. She testified unequivocally that all of the offenses,

including the final one, occurred in a trailer in Enterprise, West Virginia, where the family

lived prior to the move to Maple View Apartments in 2003.



              The foregoing testimony of A.A. and Detective Wygal was the entirety of

the State’s evidence elicited to prove the four counts of the indictment involving A.A. The

State’s other witnesses, Heidi Sturm, J.A., and Terry Sigley, all gave testimony relevant to

the four counts involving J.A. and the four counts involving S.A.



              S.A. refused to appear, and at the conclusion of the State’s evidence, the court

dismissed Counts 5-8, all relating to S.A., with prejudice. At the conclusion of all the

evidence, and following the instructions of the court and the arguments of counsel, the jury

returned verdicts of not guilty on Counts 1-4, all relating to J.A., and guilty on Counts 9-

12, all relating to A.A. Thereafter, following the court’s denial of the petitioner’s post-trial

motions, the petitioner was sentenced to an effective term of twenty to forty years

imprisonment, to be followed by a twenty-five-year period of extended supervised release,

                                               7
the latter imposed pursuant to West Virginia Code § 62-12-26 (2003). On appeal, 12 this

Court affirmed. State v. Frank A., No. 14-0439, 2015 WL 867912 (W. Va. Feb. 27, 2015)

(memorandum decision).



                On February 22, 2016, the petitioner filed a pro se petition for writ of habeas

corpus in the Circuit Court of Fayette County, C/A 16-C-82. The 200-page petition,

subsequently transferred to the Circuit Court of Harrison County, contained eleven grounds

in support of the petitioner’s prayer for relief. The docket sheet for the habeas case shows

hundreds of entries, including approximately 2000 pages of written material generated by

the petitioner ‒who had at least five and possibly seven different lawyers during the course

of the proceedings13 and demanded the termination of each one in turn. He also filed two

motions to recuse the circuit judge, both groundless and therefore unsuccessful.



                Following transfer of the case to Harrison County, counsel was appointed to

file an amended petition on the petitioner’s behalf. Thereafter, the habeas case almost

immediately went off the tracks, beginning with a sequence of events that started on May

27, 2016, when defense counsel filed a “Motion for Access to Records in the Custody of




       12
         As grounds for appeal, the petitioner alleged evidentiary error in the admission of
testimony before the grand jury; error in going forward with trial where, petitioner alleged,
his mental status did not allow him to understand (and presumably accept) a plea offer; and
various evidentiary errors in the admission of testimony at trial.
       13
            The 3,857-page appendix record is not entirely clear on this point.
                                               8
the State.” In relevant part, the records sought were contained in the petitioner’s divorce

case file, which spanned the years 2005 to 2008; included in those records were video

recordings of interviews of two of the petitioner’s children, S.A. and C.A., who alleged

sexual abuse on the part of the petitioner but indicated that their mother and stepfather had

coached them on what to say. The circuit court initially denied the motion as not having

been filed in compliance with the procedures set forth in Rule 7 of the Rules Governing

Post-Conviction Habeas Corpus Proceedings in West Virginia, which requires leave of

court to “invoke the Processes of discovery available under the West Virginia Rules of

Civil Procedure[.]” However, on October 28, 2016, following a barrage of letters and

motions filed by the petitioner, the court entered an “Agreed Order Allowing Petitioner to

Conduct Limited Discovery.” The order granted access to records contained in two family

court case files (divorce and domestic violence); documents, audio, video, and any other

media in the possession of the West Virginia Department of Health and Human Resources

related to alleged abuse and neglect of the children; and a tape-recorded interview in the

2004 case containing an interview between the assistant prosecuting attorney and A.A. The

order specified that these records would be turned over to defense counsel, who in turn

would furnish copies to the State, and that “both counsel shall keep the information

confidential and shall not share its contents with anyone except their legal staff.”

(Emphasis added).



             Simply put, the petitioner flatly refused to accept the fact that pursuant to the

court’s order, his counsel could discuss the materials with him generally but could not

                                             9
provide him with his own copies of the documents and video, or even show them to him.

He demanded the termination of his lawyer, and thereafter the termination of three more

lawyers who were appointed in succession, all on the ground that they were following an

order which, in the petitioner’s view, was unlawful and had never been agreed to by him. 14

He refused to cooperate with any of his counsel and refused to allow any of them to file an

amended petition on his behalf. For that reason, the case remained at a standstill for more

than a year, 15 and it appeared that this state of affairs would continue indefinitely because

the petitioner’s adamant position was that “[t]hese proceedings . . . will continue when I

am given by any counsel that represents me these related documents . . . I mean, if you give

me my documents then you can continue being my court lawyer.”



                On November 12, 2017, the circuit court held a status conference, at which

point it granted the petitioner’s motion to terminate his latest counsel, despite specifically

finding that there was no good cause shown for counsel’s discharge. The court, continuing

to demonstrate remarkable patience with a difficult litigant, ruled that

                       So I’m going to relieve Mr. Mirhoseini of any further
                responsibilities in this matter. I will attempt and for the record,
                and based on what you said the last time, Mr. Mirhoseini is
                your eighth counsel. You’ve had four retained counsel both
                for the underlying offense and for the post-conviction habeas



       14
          He also complained that none of the lawyers would share the discovery with his
brothers, nonlawyers, so that the brothers could participate in devising the petitioner’s legal
strategy.
       15
            The petitioner continued to file letters and motions during this time.
                                                10
              corpus, and you’d had three prior habeas counsel that were
              appointed by the court.

                     I will endeavor to find counsel that will represent you.
              I don’t know that any counsel I can find at this point is going
              to do as good a job as Mr. Mirhoseini, but that’s a decision that
              you’ve made and a position that you’ve made known clearly to
              the court.

                     Now in the event that I cannot find counsel willing to
              assist you in these matters, I’ll enter an order directing that
              you’re to proceed pro se, representing yourself, and the Court
              --

                     FRANK A.: I never agreed to that - -

                     THE COURT: Okay, Mr. - -

                     FRANK A.: To represent myself.

The court did ultimately succeed in finding another lawyer, Matthew Victor, to represent

the petitioner, and thereafter held two more status conferences on January 2, 2018, and

March 22, 2018, in an attempt to restart the long-derailed train.



             The petitioner made it clear at the first of these hearings that he was not going

to cooperate: “I object . . . I’ve never communicated with this guy. I’ve never seen him.

I’ve never talked to him in this prison. I even notified your court and this counsel that I

will not speak with this counsel.” Further: “I’ve never talked to him. He sent me two letters

asking me to call him collect. I told him I’m not calling ‒ I’m not talking to nobody over

this prison phone.” Mr. Victor proposed that the court appoint a “standby counsel” ‒

someone the petitioner would agree to talk to ‒ to liaise with the petitioner; however, the

court refused to appoint a sixth lawyer. At the second hearing, the petitioner remained

                                             11
intransigent: “like I’ve told this Court over and over, no counsel will be filing my amended

petition before your State court, sir, Your Honor, until they turn over my records to me.”

(Emphasis added). He continued: “This is not going to happen. I ain’t going to sign

anything with this Court, any Losh List, with counsel, until I am given these records.”



             The circuit court, which had displayed tremendous patience throughout the

two-year course of these proceedings, devised a solution to the impasse. He ordered Mr.

Victor to file an amended petition, without a verification and without a Losh list; ordered

that no Losh grounds would be deemed waived by virtue of not being included in the

amended petition; and informed the petitioner that at the omnibus hearing he would have

the ability to testify and to offer evidence in support of any Losh grounds he wished to

raise. Once again, the petitioner refused to accept the court’s orders:

              FRANK A.:        No, he’s not going to file nothing in my case‒

              THE COURT: Okay ‒

              FRANK A.:         He’s out of my case immediately now ‒

              THE COURT: You don’t make that choice ‒

              FRANK A.:          Nothing is to be filed in my case.

              THE COURT:          You don’t make that choice, sir, the Court

              does, so ‒

              FRANK A.:         He doesn’t file nothing in my case.

              THE COURT:        Okay, I’ll ‒

              FRANK A.:          I object ‒

                                               12
              THE COURT:         Mr. ‒

              FRANK A.:          ‒ to this court. I’ll object to that.



              On May 30, 2018, Mr. Victor filed an Amended Petition for Writ of Habeas

Corpus, and on July 16, 2018, the State filed its Response. The petitioner filed a flurry of

letters and motions, including motions to “retract and revoke past and future action” of Mr.

Victor; to “disregard and strike” the Amended Petition; and to reschedule a new omnibus

hearing “with appointment of competent counsel.” The circuit court denied the motions,

and an omnibus hearing was held on August 3, 2018. Mr. Victor submitted his case on the

Amended Petition and brief in support, inasmuch as the court had ordered him to submit

these documents but the petitioner had refused to authorize him to do anything else. The

State also submitted its case on brief; further, the State and Mr. Victor requested that the

entirety of the file in underlying criminal case, as well as the file in the 2004 criminal case,

be made a part of the record. The petitioner, having been sworn, gave a statement, but

called no witnesses and introduced no evidence in support of his claims.



              On December 20, 2019, the circuit court entered its Final Order Denying

Petition for Writ of Habeas Corpus Ad Subjiciendum. On January 13, 2020, the petitioner




                                              13
filed a pro se Notice of Appeal, followed by a motion for appointment of counsel, which

this Court granted. 16 The case has now been briefed, argued, and submitted for decision.



                               II. STANDARD OF REVIEW

               “In reviewing challenges to the findings and conclusions of the circuit court

in a habeas corpus action, we apply a three-prong standard of review. We review the final

order and the ultimate disposition under an abuse of discretion standard; the underlying

factual findings under a clearly erroneous standard; and questions of law are subject to a de

novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).



                                      III. DISCUSSION

         In his brief, the petitioner raises fifteen assignments of error. We will first address

all issues involving the validity of petitioner’s conviction, and then address the sentencing

issue.



                                   Alleged Brady Violation

               Petitioner alleges that the State violated its duty to disclose exculpatory

evidence by withholding the CAC videos of J.A. and C.A., made during the pendency of

the petitioner’s divorce proceedings, in which the children “accuse their mother and




         The case was remanded to the Circuit Court of Harrison County for appointment
         16

of counsel.
                                               14
stepfather of coaching.” According to the petitioner, these videos, if entered into evidence

at the trial, would in all likelihood have convinced the jury that A.A. had also been coached

and, by necessary implication, was lying. The State responds that the videos had not been

withheld; that they were not material in any event, since J.A. and C.A. had said nothing

about A.A.; that they would not have affected the jury’s verdict as to the charges involving

A.A., because the jury acquitted the petitioner on all charges involving J.A., while C.A.

was not in any way a part of the proceedings; and that the petitioner would necessarily have

known of the existence of the videos and could have obtained them himself, through the

exercise of due diligence. See infra note 17. In its analysis of the issue, the circuit court

made no finding as to whether the videos had been withheld by the State. Rather, the court

agreed with the State that the “[p]etitioner was aware of the Child Protective Service’s files

and even had a supervisor from [CPS] to testify at his trial.” The court further found that

the videos did not involve A.A., and that the “[p]etitioner was not charged with any crimes

against C.A. and the Petitioner was not convicted of the charges involving J.A.” Finally,

and significantly, the court noted that the petitioner did not introduce the videos into

evidence at the omnibus hearing, making it impossible to determine “how the videos would

have affected his trial[.]”



              We begin with a brief overview of well-established principles governing a

claim of suppression of exculpatory evidence by the State. In the seminal case of Brady v.

Maryland, 373 U.S. 83 (1963), the United States Supreme Court held that “the suppression

by the prosecution of evidence favorable to an accused upon request violates due process

                                             15
where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” Id. at 87. As the Court succinctly noted, “[s]ociety

wins not only when the guilty are convicted but when criminal trials are fair; our system

of the administration of justice suffers when any accused is treated unfairly.” Id. In State

v. Hatfield, 169 W. Va. 191, 286 S.E.2d 402 (1982), this Court held that the Brady principle

is based not only on the due process clause of the United States Constitution but also on

article three, section fourteen of the West Virginia Constitution. Id. at 205-06, 286 S.E.2d

at 411. In jurisprudence spanning more than half a century, we have faithfully applied

Brady/Hatfield, putting meat on the constitutional bones of those cases as dictated by

diverse fact patterns. It is now well settled that

                       [t]here are three components of a constitutional due
              process violation under Brady . . . and Hatfield . . . : (1) the
              evidence at issue must be favorable to the defendant as
              exculpatory or impeachment evidence; (2) the evidence must
              have been suppressed by the State, either willfully or
              inadvertently; and (3) the evidence must have been material,
              i.e., it must have prejudiced the defense at trial.

Syl. Pt. 2, State v. Youngblood, 221 W. Va. 20, 650 S.E.2d 119 (2007) (citations omitted). 17



       17
          The State attempts to expand the second prong of this test by referring to a
footnote in which the Court stated that

                     “‘[w]e will note that evidence is considered suppressed
              when ‘the existence of the evidence was known, or reasonably
              should have been known, to the government, the evidence was
              not otherwise available to the defendant through the exercise
              of reasonable diligence, and the government either willfully or
              inadvertently withheld the evidence until it was too late for the
              defense to make use of it.’ United States v. Knight, 342 F.3d
              697, 705 (7th Cir.2003). Under the facts of this case we do not
                                              16
             We examine the facts of this case to determine whether the petitioner has met

the three prongs of the Youngblood test. First, we agree with the petitioner that the videos

were, at the least, “favorable” to the defense, in that the allegations of coaching made by

J.A. and C.A. gave some support ‒ albeit tenuous ‒ to the petitioner’s testimony that A.A.

had been coached as well. See Syl. Pt. 4, State v. Bolling, 162 W.Va. 103, 246 S.E.2d 631

(1978) (“Before prosecutorial error can occur under the doctrine of suppression of

evidence, it must be shown that the evidence suppressed would be relevant to an issue at

the criminal trial.”); see also Buffey v. Ballard, 236 W. Va. 509, 524, 782 S.E.2d 204, 219

(2015) (argument that evidence is not conclusive “confuses the weight of the evidence with

its favorable tendency.”) (citing Kyles v. Whitley, 514 U.S. 419, 451 (1995)). In this regard,




              believe that, through the exercise of reasonable diligence, Mr.
              Youngblood would have uncovered the note prior to trial.”

Youngblood, 221 W. Va. at 331 n.21, 650 S.E.2d at 130 n.21. In the instant habeas petition
the circuit court seemingly accepted this argument, denying relief on the petitioner’s Brady
claim based on Knight, finding that in the exercise of due diligence the petitioner could
have secured the allegedly suppressed evidence, videos made during the course of his
divorce proceeding.

        It is well settled in our jurisprudence that “language in a footnote generally should
be considered obiter dicta which, by definition, is language ‘unnecessary to the decision in
the case and therefore not precedential.’” State ex rel. Medical Assurance v. Recht, 213
W.Va. 457, 471, 583 S.E.2d 80, 94 (2003) (citation omitted). Given our ultimate
disposition of the petitioner’s Brady issue, we find it unnecessary to determine whether
this Court in fact adopted the Knight rule through a footnote in Youngblood. In this regard,
“[t]his Court may, on appeal, affirm the judgment of the lower court when it appears that
such judgment is correct on any legal ground disclosed by the record, regardless of the
ground, reason or theory assigned by the lower court as the basis for its judgment.” State
v. Kacenski, No. 18-0946, 2020 WL 261742, at *2 n.5 (W. Va. Jan. 17, 2020)
(memorandum decision) (citing Syl. Pt. 3, Barnett v. Wolfolk, 149 W. Va. 246, 140 S.E.2d
466 (1965)).
                                             17
the circuit court’s opinion may be read to reflect an assessment that the videos would not

have been admissible at the petitioner’s trial, because no admissions of coaching made by

J.A. and C.A. could be used to impeach A.A.’s credibility. We need not determine whether

the videos would have been admissible in order to determine whether the evidence was

favorable; questions of admissibility are more properly addressed, if at all, in determining

whether suppression of the evidence prejudiced the petitioner at trial. See Youngblood,

221 W. Va. at 29 n.18, 650 S.E.2d at 128 n.18 (“[S]ome courts have held that the

prosecutor’s duty to disclose is limited to information which would be admissible as

evidence. Other courts have held that the crucial question is whether the material would

be likely to lead to admissible evidence as an end-product; if so, the prosecutor has a duty

to disclose.”) (citing 1 Franklin D. Cleckley, Handbook on West Virginia Criminal

Procedure 757 (1985)).



            We turn now to the second prong of the Youngblood test, whether the State

suppressed the videos. The parties’ briefs on this point are diametrically opposed: the

petitioner contends that the videos were not turned over, while the State contends that they

were. In support of his position, the petitioner asserts that despite his discovery requests,

which would have encompassed this evidence, he “did not receive the videos until the

habeas.” However, nothing in the appendix record supports this assertion; there are no

documents in the case file showing what the State did or did not turn over in discovery,

other than the State’s request for reciprocal discovery in which it recited that it had

“substantially complied with the discovery requests of the Defendant.” Neither the

                                             18
prosecutor nor defense counsel was called as a witness at the omnibus hearing to testify as

to this critical point (or any other point). Instead, we have only the petitioner’s bald

assertions, and we have held that “[m]ere allegations standing alone without any proper

proof or testimony cannot be considered as evidence[,]” Pearson v. Pearson, 200 W. Va.

139, 146, 488 S.E.2d 414, 421 (1997), and further that “‘self-serving assertions without

factual support in the record’ have no force or effect.” Id. (citing Williams v. Precision

Coil, Inc., 194 W. Va. 52, 61 n.14, 459 S.E.2d 329, 338 n.14 (1995)). This is especially

true where, as here, the petitioner would have no first-hand knowledge of what was turned

over to his counsel. 18



              In support of its position, the State points to certain circumstantial evidence.

First, Detective Wygal testified that he had reviewed material in the petitioner’s divorce

file, including “some video information in there”; when defense counsel objected to any

testimony concerning “the content of the videos and Family Court,” the prosecutor argued

that these materials were provided in discovery ‒ a statement defense counsel did not

refute. Second, when the petitioner was cross-examined about S.A.’s allegations in the

family court proceedings, defense counsel did not object, giving rise to an inference that



       18
         Some of the petitioner’s writings and other statements seem to indicate a belief
on his part that he was entitled to receive a personal copy of any discovery from the State,
which of course is not contemplated under our rules of procedure unless a defendant is
proceeding pro se. In this case, there is no dispute that the petitioner was represented by
counsel at all stages of the underlying case, notwithstanding his obvious dissatisfaction
with every lawyer ‒ nine in all, by the circuit court’s count ‒ who has ever been retained
or appointed by the court.
                                             19
those allegations were known to him. Third, the State quotes a statement petitioner made

in a complaint to the Lawyer Disciplinary Board about his then-habeas counsel: “[C]ounsel

is well aware that a week before the December 2013 Trial the State had provided me some

of the Video Recordings from the Family Court file 05-D-43-4[,]” and “that the Braxton

County Sheriff’s Department had provided such videos that are also in the case file[.]”

Fourth, defense trial counsel’s time records show 5.8 hours of “Document Review – 2003

investigation docs from WV State Police,” and “Document Review – Audio/Video Files.”

Finally, in his allocution at sentencing the petitioner alleged that his counsel had been in

possession of the recordings but chose not to use them at trial:

                      I would just like my children to know that I forgive them
              for what they have done because it is their mother Juanita [W.]
              and their stepfather Paul [W.] who are responsible for these
              fabrications they are repeating. Despite overwhelming
              evidence in writing documents and recordings in the
              possession of the State indicating these statements made by my
              children against me were no more than fabricated stories that
              the State has chose to ignore the facts. It was the responsibility
              of my defense attorney Mr. Blair to bring out in my trial these
              written and stated facts to the jury that would have provided
              more than reasonable doubt but his indications have made it
              appear he was more of an assistance to the prosecution than
              fulfilling his role as my defense counsel.


             Although we appreciate the State’s diligence in scouring this voluminous

appendix record for evidence supporting its position, the circuit court did not make a factual

finding as to whether the State had turned over the videos, 19 and we, as an appellate court,



       19
         The petitioner implies, both in his brief and in oral argument, that the State did
not contest this issue below and should therefore be held to have waived its right to argue
                                             20
do not act as a factfinding tribunal in the first instance. See Bailey v. Norfolk & W. Ry.

Co.,206 W. Va. 654, 664, 527 S.E.2d 516, 526 (1999) (“it is not the task of the appellate

court reviewing facts to determine how it would have ruled on the evidence presented.”);

Brown v. Gobble, 196 W. Va. 559, 565, 474 S.E.2d 489, 495 (1996) (“our decisions have

made plain that an appellate court is not the appropriate forum for a resolution of the

persuasive quality of evidence.”). Under different circumstances, this would require a

remand, because

              “‘[t]he mission of the appellate judiciary is neither to mull
              theoretical abstractions nor to practice clairvoyance.’ State v.
              Miller, 194 W.Va. 3, 14, 459 S.E.2d 114, 125 (1995), quoting
              Moore v. Murphy, 47 F.3d 8, 10 (1st Cir. 1995). We previously
              have recognized that ‘in most circumstances the failure to
              make specific findings of fact and conclusions of law regarding
              an issue raised in habeas proceedings . . . necessitate[s] a
              remand[.]’ State v. Warden, W. Va. Penitentiary, 207 W.Va.
              11, 19, 528 S.E.2d 207, 215 (1999).”

Dennis v. State, Div. of Corr., 223 W. Va. 590, 593, 678 S.E.2d 470, 473 (2009). In the

instant case, however, remand is unnecessary because the issue before us is not whose

evidence carries the day on the question of whether the State turned over the videos; rather,

the issue is whether the petitioner, who has the burden of proof in a proceeding seeking




it on appeal. We disagree. The State did not concede any of the petitioner’s claims, and
the contours of the omnibus hearing were set by the petitioner, who did not offer any
evidence to substantiate his claim that the videos were not turned over in discovery and did
not permit his counsel to offer any on his behalf. Therefore, the State had no obligation to
offer evidence to rebut the claim.


                                             21
habeas corpus relief, 20 has presented any evidence that the State withheld the videos. We

conclude that he has not. Inasmuch as suppression of evidence is the sine qua non of a

Brady/Hatfield claim, the petitioner’s failure to prove that the videos were withheld is fatal

to his allegation that the State violated its constitutional duty to turn over exculpatory

evidence.



             We take this opportunity to note that with respect to this issue, as well as

numerous other issues discussed infra, we have found that the petitioner’s claims fail for

lack of evidentiary support. No witnesses were called to testify at the omnibus hearing, no

affidavits were produced, and no documentary evidence was entered into the record. 21

Under the unique facts and circumstances presented here, this failure to prove the

petitioner’s claims is entirely attributable to the acts and omissions of the petitioner, not

any acts or omissions of his habeas counsel. Any constraints on the omnibus hearing were

the result of the petitioner’s dogged insistence on doing things his way; the record is replete


       20
          “A habeas corpus proceeding is civil in nature wherein the petitioner bears
the burden of proof by a preponderance of the evidence. See Sharon V.W. v. George B.
W., 203 W.Va. 300, 303, 507 S.E.2d 401, 404 (1998).” Justice v. Ballard, No. 11-0321,
2011 WL 8199945, at *4 (W. Va. Nov. 15, 2011) (memorandum decision).
       21
          Indeed, the video interviews at issue were not introduced into evidence at the
omnibus hearing and were not contained in the court files of either the habeas case or the
underlying case. On appellate review, this Court reviews the judgment of the circuit court
to determine whether the court’s factual findings and legal conclusions were supported by
the evidence before that court. For that reason, “[a]nything not filed with the lower tribunal
shall not be included in the record on appeal unless the Court grants a motion for leave to
supplement the record on appeal for good cause shown.” W. Va. R. Crim. P. 6)c). Thus,
the issue of whether the videos were material under the Youngblood test would also fail for
lack of evidentiary support.
                                              22
with pleadings, letters, and statements in which the petitioner made it clear that he did not

want to be represented by counsel (his ninth), would not speak to him, would not cooperate

with him in any way, and would not authorize him to do or say anything on the petitioner’s

behalf. The result was that counsel was completely hamstrung in his ability to even argue,

let alone prove, the issues set forth in the amended petition for writ of habeas corpus.

Additionally, the petitioner was clearly informed, and was thus on notice, that although no

other issues would be deemed to have been waived by virtue of their omission from the

amended petition, it would be up to the petitioner to argue and prove them at the omnibus

hearing. The upshot was that counsel was unable to do anything at the hearing, while the

petitioner spent the majority of his time complaining about the State’s waiver argument,

notwithstanding the circuit court’s attempts to assure him that he had already prevailed on

the waiver issue. 22



                                  Newly Discovered Evidence

                In 2014, approximately one year after the petitioner’s conviction on charges

of sexually assaulting A.A., Juanita W.’s second husband, Paul W., stepfather to the

petitioner’s children, was arrested, indicted, and convicted for the sexual abuse of one of

the stepchildren. 23 The petitioner claims that this is newly discovered evidence which, if



       22
         The petitioner, having refused to take no as an answer with respect to his demand
for copies of the J.A. and C.A. videos, now refuses to take yes for an answer with respect
to waiver.
       23
            Although the record is not clear, it appears that the victim was either C.A. or C.W.
                                               23
presented to a jury, would lead the jury to “fairly infer that the stepfather, rather than

Petitioner, abused A.A[,]” since there was evidence at trial that Paul W. had lived with

Juanita W. and the children off and on during the relevant time period, 2003-2004. The

petitioner further claims that the evidence would have shown “a continuing motive for the

mother and stepfather to coach the children to lie and for A.A., even as an adult, to falsely

accuse petitioner.” We agree with the circuit court that the petitioner’s presentation fell far

short of the legal standard set by this Court:

                      “‘“A new trial will not be granted on the ground of
              newly-discovered evidence unless the case comes within the
              following rules: (1) The evidence must appear to have been
              discovered since the trial, and, from the affidavit of the new
              witness, what such evidence will be, or its absence
              satisfactorily explained. (2) It must appear from facts stated in
              his [or her] affidavit that [the defendant] was diligent in
              ascertaining and securing [the] evidence, and that the new
              evidence is such that due diligence would not have secured it
              before the verdict. (3) Such evidence must be new and material,
              and not merely cumulative; and cumulative evidence is
              additional evidence of the same kind to the same point. (4) The
              evidence must be such as ought to produce an opposite result
              at a second trial on the merits. (5) And the new trial will
              generally be refused when the sole object of the new evidence
              is to discredit or impeach a witness on the opposite side. Syl.
              pt. 1,Halstead v. Horton, 38 W.Va. 727, 18 S.E. 953 (1894).”
              Syllabus, State v. Frazier, 162 W.Va. 935, 253 S.E.2d 534
              (1979).’ Syllabus point 3, In re Renewed Investigation of State
              Police Crime Laboratory, Serology Division, 219 W.Va. 408,
              633                S.E.2d              762              (2006).”

Syl. Pt. 4, State ex rel. Smith v. McBride, 224 W. Va. 196, 681 S.E.2d 81 (2009).


             We need not consider the first three prongs of the test, because the petitioner

has failed to establish the fourth, and most critical, prong: that the evidence in question


                                              24
ought to produce an opposite result at a second trial on the merits. The evidence falls far

short of the mark, in that the time frame of Paul W.’s abuse of a child is a decade removed

from the time frame of the petitioner’s abuse of A.A. Further, A.A. has never accused Paul

W. of abusing her, and inasmuch as she was a young teenager in 2003 – 2004 and a young

adult in 2013, there is no issue of misidentification which might have been the case if she

were a small child. In this regard, although A.A. recanted her allegations against her father

in 2004, the recantation was not based on misidentification of the perpetrator, but rather on

A.A.’s reluctance to face him at trial. Additionally, although the petitioner states that the

charges against Paul W. demonstrate that “another sexual offender was living in the house

with his children,” there is no evidence that Paul W. was living with the family at the time

the petitioner committed his crimes against A.A. Indeed, the evidence at trial was to the

contrary; it appears that Paul W. began living with Juanita W. and the children after the

petitioner was jailed on the charges brought against him in August, 2003.



             Finally, and fundamentally, an allegation of newly discovered evidence

requires just that: evidence. At the omnibus hearing, the petitioner offered no witnesses,

documents, or other evidence of any kind to support his claim ‒ we have only his

allegations, which are insufficient as a matter of law to support habeas corpus relief. See

Justice, 2011 WL 8199945, at *21 (“Mere allegation without more is insufficient for relief

in habeas corpus.”); Syl. Pt. 1, in part, State ex rel. Scott v. Boles, 150 W. Va. 453, 453,

147 S.E.2d 486, 487 (1966) (“Under the statute of this state dealing with habeas corpus

proceedings . . . [a] petitioner has the burden of proving by a preponderance of the evidence

                                             25
the allegations contained in his petition or affidavit which would warrant his release.”)

Although the circuit court could take judicial notice of the 2014 proceedings against Paul

W., which involved only C.A. or C.W., that was insufficient as a matter of law for the court

to take the quantum leap that (a) this evidence would be admissible at a retrial of the

petitioner, which involved only A.A.; 24 and (b) even if it were, it would lead a jury to

conclude it was Paul W., rather than the petitioner, who had sexually abused A.A. a decade

earlier. With respect to admissibility, it is questionable at best, and highly unlikely under

our precedents, whether a trial court would consider the evidence to be “a legitimate

defense, rather than a defense of distraction.” State v. Varlas, 237 W. Va. 399, 409, 787

S.E.2d 670, 680 (2016 (Benjamin, J., concurring in part and dissenting in part); see

generally State ex rel. Harvey v. Yoder, 239 W. Va. 781, 806 S.E.2d 437 (2017) (discussing

admission of evidence that underage sexual abuse victim had been victimized by another

perpetrator). Under the facts and circumstances of this case, where A.A. has consistently

named the petitioner as her abuser, and where her testimony was believed by the jury while

the petitioner’s was not, nothing more than rank speculation supports the petitioner’s claim

that admission of the evidence would be likely to produce an acquittal.



             Perhaps sensing the weakness of his argument on this point, the petitioner

argues that the evidence would simultaneously impeach A.A.’s testimony by



       24
         Although the case initially involved S.A. and J.A. as well, the four counts of the
indictment involving the former were dismissed and the jury acquitted the petitioner on the
four counts involving the latter.
                                             26
demonstrating her motive to lie ‒presumably to protect her stepfather and please her mother

‒ and support the petitioner’s testimony by bolstering his claim that Paul W. had a motive

to coerce and coach A.A. to lie about the petitioner. As to the first portion of this argument,

we reiterate that a “new trial will generally be refused when the sole object of the

new evidence is to discredit or impeach a witness on the opposite side.” Smith, 224 W. Va.

at 197, 681 S.E.2d at 82-83, Syl. Pt. 4, in part (citation omitted). As to the second portion

of the argument, we find that it fails for two reasons. First, it fails for lack of evidentiary

support; as set forth supra, the petitioner failed to produce the videos which are the basis

for his claim that his children were coached. Second, it fails for lack of relevance; the

petitioner admits that even if the videos had been produced, they show J.A. and C.A.

claiming to have been coached, not A.A.



                                        Speedy Trial

              The petitioner claims that he was denied his constitutional right to a speedy

trial, as guaranteed by Amendment VI of the United States Constitution and article III,

section 14 of the West Virginia Constitution. It is well established that in West Virginia,

“‘[i]t is the three-term rule, W. Va. Code, 62-3-21, which constitutes the legislative

pronouncement of our speedy trial standard under Article III, Section 14 of the West

Virginia Constitution.’ Syllabus point 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d

111 (1986).” Syl. Pt. 2, State ex rel. Porter v. Farrell, 245 W. Va. 272, 858 S.E.2d 897

(2021).



                                              27
               The factual basis for the petitioner’s speedy trial claim is his allegation that

the offenses charged in the 2004 indictment were the same offenses charged in the 2013

indictment, notwithstanding the different time frames set forth in the indictments. Building

upon this factual premise, the petitioner then implicitly argues that once an indictment is

dismissed without prejudice, any subsequent indictment on the same or similar charges

must be filed, and trial must be held, within three terms after the filing of the original

indictment. In making this argument, the petitioner points to no authority to support such

an extension of the speedy trial doctrine, and our research has disclosed none.



                In regard to any speedy trial claim, we note that in Harrison County, the terms

of court begin on the first Monday of January, May, and September. See Rule 2.15 of the

West Virginia Trial Court Rules. In the 2004 proceeding, the petitioner was indicted on

February 1, 2004, and the indictment was dismissed without prejudice on April 28, 2004,

all within one term of court. The term in which an individual was indicted is not even

included in the three-term calculus. See State ex rel. Porter v. Farrell, 245 W. Va. 272, __,

858 S.E.2d 897, 901 (2021). Therefore, no speedy trial issue ever arose in the petitioner’s

2004 case, and his attempt to recast a claim of pre-indictment delay, see infra, as a speedy

trial claim, fails.



                                      Access to Counsel

               The petitioner claims that the trial court “forced Petitioner to trial with a

lawyer whom he did not trust and could not work with[,] under what is deemed an “explicit

                                               28
threat” that if trial counsel were discharged, the petitioner would have to represent himself.

This assignment of error requires little discussion. As the circuit court noted in its

comprehensive opinion, the petitioner had multiple attorneys at the trial court level and at

least five attorneys at the habeas level, all of whom were discharged and replaced at the

petitioner’s insistence that he could not trust or work with any of them. Further, the

petitioner’s trial counsel, characterized by the court as “a seasoned lawyer with criminal

law experience,” had been appointed to replace yet another lawyer with whom the

petitioner was dissatisfied; he was neither the first nor the last in a long line of attorneys

appointed by the court in a futile attempt to placate the petitioner, no matter how

unreasonable his demands. Finally, our review of the trial transcript satisfies us that

counsel presented the best defense possible in a difficult case, with a difficult client,

securing dismissal of four counts of the indictment at the close of the State’s evidence and

not guilty verdicts on four other counts. Nothing in the record leads this Court to even

question “whether a reasonable lawyer would have acted, under the circumstances, as

defense counsel acted in the case at issue’,] 25 as counsel’s performance so clearly meets

the established standard set forth in Miller 26 and its progeny.




       25
            Syl. Pt. 6, in part, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995).

        Id. at 6, 459 S.E.2d at 117 (adopting standard established in Strickland v.
       26

Washington, 466 U.S. 668 (1984).
                                               29
                           Knowing Use of Perjured Testimony

              The petitioner claims that A.A. and the investigating officers all committed

perjury at trial, as evidenced by “a troubling number of material inconsistencies between

police reports, sworn testimony, and objectively ascertainable reality.” The petitioner

presents no specific instances of alleged perjury, alluding vaguely to “inconsistencies . . .

too numerous and stark to be unintentional.” In contrast, during the course of the

underlying habeas proceedings the petitioner submitted hundreds of pages of allegations ‒

a dense hodgepodge which, in toto, boils down to credibility issues which were resolved

against the petitioner by the jury. 27 The jury heard evidence that A.A. had previously

recanted sexual abuse allegations, leading to the dismissal of prior charges against the

petitioner, but nonetheless credited her testimony. In this regard, we have held that “‘[a]

conviction for any sexual offense may be obtained on the uncorroborated testimony of the

victim, unless such testimony is inherently incredible, the credibility is a question for the

jury.’ Syl. pt. 5, State v. Beck, 167 W.Va. 830, 286 S.E.2d 234 (1981).” Syl. Pt. 1, State v.

Haid, 228 W. Va. 510, 721 S.E.2d 529 (2011).



              This Court has held that

                     [i]n order to obtain a new trial on a claim that the
              prosecutor presented false testimony at trial, a defendant must
              demonstrate that (1) the prosecutor presented false testimony,
              (2) the prosecutor knew or should have known the testimony


       27
         It will be recalled that the jury acquitted the petitioner on all four counts involving
his son J.A., which indicates that the jury carefully considered the evidence and did not
simply “pick a side.”
                                              30
               was false, and (3) the false testimony had a material effect on
               the jury verdict.

Syl. Pt. 2, State ex rel. Franklin v. McBride, 226 W. Va. 375, 701 S.E.2d 97 (2009). Here,

where the petitioner has failed to demonstrate that any witness gave false testimony, let

alone that the prosecutor presented such testimony knowing it to be false, the petitioner’s

claim fails.



                                     Falsified Transcripts

               The petitioner contends that at both the preliminary hearing and the trial, the

court reporter omitted and/or materially altered testimony from the transcripts of those

proceedings. In his pro se petition and in some of his lengthy letters and pro se pleadings

filed with the court, he claimed that he and his brother remember testimony that differs

from that which appears in the transcripts.



               In its final order in this habeas case, the circuit court held that the petitioner

had not provided any evidence to support this claim. We agree. The petitioner’s claim that

he remembers certain testimony differently from that which was transcribed is insufficient

as a matter of law to establish that the court reporter falsified any transcripts. The petitioner

did not produce any tapes of the testimony in question for comparison with the transcripts

prepared by the court reporter. Further, the petitioner called neither the witnesses whose

testimony was alleged to have been altered nor the court reporter to give evidence on this




                                               31
point; indeed, he did not even call his brother. We conclude that this allegation is without

merit.



                                 Ineffective Assistance of Counsel

               It is well established in this Court’s jurisprudence that “[c]laims of ineffective

assistance of counsel are governed by the two-prong test established in Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and subsequently

adopted by this Court in State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995).” State ex rel.

Vernatter v. Warden, 207 W. Va. 11, 17, 528 S.E.2d 207, 213 (1999). In its most basic

formulation, that test asks whether “(1) [c]ounsel’s performance was deficient under an

objective standard of reasonableness; and (2) there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceedings would have been different.”

Id. (citing Miller, 104 W. Va. at 6, 459 S.E.2d at 117, Syl. Pt. 5, in part). This is a rigorous

test,    and   “[f]ailure   to    meet   the burden of proof imposed     by   either   part   of

the Strickland/Miller test is fatal to a habeas petitioner's claim.” State ex rel. Daniel v.

Legursky, 195 W.Va. 314, 321, 465 S.E.2d 416, 423 (1995); see also Meadows v. Mutter,

243 W. Va. 211, 220, 842 S.E.2d 764, 773 (2020). Further,

               “the cases in which a defendant may prevail on the ground of
               ineffective assistance of counsel are few and far between one
               another. This result is no accident, but instead flows from
               deliberate policy decisions this Court and the United States
               Supreme Court have made mandating that ‘[j]udicial scrutiny
               of counsel’s performance must be highly deferential’ and
               prohibiting ‘[i]ntensive scrutiny of counsel and rigid
               requirements for acceptable assistance[.]’ Strickland, 466 U.S.
               at 689-90, 104 S.Ct. at 2065-66, 80 L.Ed.2d at 694-95. In

                                                32
              other words, we always should presume strongly that counsel's
              performance was reasonable and adequate. A defendant
              seeking to rebut this strong presumption of effectiveness bears
              a difficult burden because constitutionally acceptable
              performance is not defined narrowly and encompasses a ‘wide
              range.’ [Miller], 194 W.Va. at 16, 459 S.E.2d at 127 (emphasis
              added).”

Tex S. v. Pszczolkowski, 236 W. Va. 245, 255-56, 778 S.E.2d 694, 704-05 (2015). With

these principles and guidelines in mind, we turn to the petitioner’s allegations.



              In his brief, the petitioner claims that “[trial] counsel made numerous

strategic errors, failed to call needed witnesses, did not conduct a reasonable investigation,

failed to adequately cross examine state’s witnesses, provided ineffective assistance

regarding plea bargaining, and generally made choices contrary to Petitioner’s wishes.” He

provides no further specifics from which this Court could ascertain exactly what acts or

omissions are alleged to have been such that “no reasonably qualified defense attorney

would have so acted in the defense of an accused.” State v. Meadows, 231 W. Va. 10, 24,

743 S.E.2d 318, 332 (2013) (citing Syl. Pt. 21, State v. Thomas, 157 W.Va. 640, 203 S.E.2d

445 (1974)). Further, and significantly, at the omnibus hearing the petitioner offered no

evidence whatsoever on this (or any other) issue, relying wholly on his oral argument 28

which could most kindly be described as discursive and in fact was largely



       28
          Although the petitioner was sworn at the outset of the omnibus hearing, his
lengthy statement was not subject to cross-examination and thus did not constitute evidence
sufficient to carry the petitioner’s burden of proof.


                                             33
incomprehensible. 29 Thus, the circuit court was left to determine whether ineffective

assistance of counsel was apparent on the face of the trial transcript, without the benefit of

testimony from “‘the most significant witness, the trial attorney,’ in order to give that

individual ‘the opportunity to explain the motive and reason behind his or her trial

behavior.’” Tex S., 236 W. Va. at 253-54, 778 S.E.2d at 702-03 (citing Miller, 194 W.Va.

at 15, 459 S.E.2d at 126); 30 see also Painter v. Ballard, No. 15-0540, 2016 WL 3349168,

at *3 (W. Va. June 15, 2016) (memorandum decision) (explaining “that an attorney’s

strategy is rarely obvious from the trial or appellate record[,]” and that in the absence of



       29
          Although the petitioner does not clearly articulate this point in his brief, it is
obvious that both at the omnibus hearing and now on appeal, his position is that ineffective
assistance of trial counsel is apparent on the face of the record in the underlying case. See
W. Va. Code § 53-4A-3(a), which provides in part that “the petition, affidavits, exhibits,
records and other documentary evidence attached thereto, or the record in the proceedings
which resulted in the conviction and sentence,” may be considered by the circuit court in
determining whether a petitioner is entitled to relief in habeas corpus. (Emphasis added).
As noted supra, the record in the underlying case contained hundreds of pages of written
submissions from the petitioner, acting pro se, which the petitioner obviously believes to
have evidentiary value. We have examined these submissions, as well as the hundreds of
pages of additional written submissions contained in the habeas record, all of which were
made a part of the voluminous appendix record. We took this action notwithstanding our
continued admonition to the bar that “‘[j]udges are not like pigs, hunting for truffles buried
in briefs [,]’ State Department of Health v. Robert Morris N., 195 W.Va. 759, 765, 466
S.E.2d 827, 833 (1995), and the same observation may be made with respect to appendix
records.” Multiplex, Inc. v. Town of Clay, 231 W. Va. 728, 731 n.1, 749 S.E.2d 621, 624
n.1 (2013). As set forth in the text supra, these submissions are largely incomprehensible
and, although there are vague references to witnesses who could testify to some of the
allegations, none of these witnesses ever gave evidence at trial or in the habeas proceedings.
Nothing contained in the submissions provides evidentiary support for any of the
petitioner’s claims.
       30
          We explained in Tex S. that “[i]t is the need for the trial attorney’s testimony that
generally precludes this Court from reviewing any ineffective assistance of counsel claim
on direct appeal.” 236 W. Va. at 254, 778 S.E.2d at 703.
                                              34
the attorney’s testimony, “conclusions drawn regarding strategy are nothing more than

mere speculation.”).



             Following a comprehensive analysis of the petitioner’s claims, the circuit

court concluded that

              [t]he Petitioner has not shown that any of the above listed
              deficiencies were not his counsel’s reasonable decisions as the
              best way to represent his client. From the record of the case it
              appears that his trial counsel’s strategy was very reasonable
              considering that his client was facing twelve (12) felony
              charges and trial counsel was able to get four (4) dismissed
              after the presentment of the State’s case and the jury returned
              a not guilty verdict on four (4) of the remaining charges.

We agree with the court’s analysis and with its conclusions. For example, many of the

petitioner’s complaints stem from his apparent belief that counsel should have more

aggressively cross examined A.A. However, although there was quite a bit of impeachment

evidence available on which to challenge A.A.’s credibility ‒ much of which evidence was

made known to the jury during the cross-examination of A.A., the direct examination of

the petitioner, and counsel’s opening statement and closing argument ‒ counsel could

reasonably have chosen to refrain from “hammering” a young woman who was reliving a

trauma, describing in ugly detail the sexual abuse she endured at the hands of her father

while she was a young teenager. Additionally, the petitioner complains that counsel did not

secure an expert witness to counter the State’s expert, who testified that S.A. and J.A. fit

the profile of sexual assault victims. Significantly, the expert did not offer any opinions

with respect to A.A. We concur with the circuit court that the expert’s testimony was of


                                            35
no moment, and that rebutting her testimony would not have made any difference in the

outcome, since the charges involving S.A. were dismissed and the petitioner was acquitted

of the charges involving J.A. Finally, as discussed infra, the petitioner contends that

counsel was ineffective in failing to file a motion to suppress evidence offered by the State

pursuant to Rule 404(b) of the West Virginia Rules of Evidence. We note at the outset that

the evidence of which the petitioner complains ‒ primarily J.R.’s testimony that he was

sexually assaulted on a daily basis ‒ was blurted out by the witness, not elicited by the

State.    The circuit court gave the jury several cautionary instructions, and the jury

ultimately acquitted the petitioner on all counts involving J.R. In short, the petitioner has

utterly failed to establish “a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.” Vernatter, 207 W. Va. at

17, 528 S.E.2d at 213 (citation omitted).



              In the absence of any evidence, and most particularly in the absence of

testimony from trial counsel explaining what he did and didn’t do, and why, 31 we agree




          As best we can ascertain from the petitioner’s written submissions and oral
         31

argument, aside from the matters discussed in the text supra, he complains that his lawyer
didn’t file a motion for bill of particulars; didn’t subpoena DHHR or CPS records
concerning alleged child abuse in Juanita W.’s home; didn’t investigate whether Juanita
W.’s boyfriend ‒ later her husband ‒ was abusing the children; didn’t introduce evidence
as to A.A.’s mental deficiencies (which were apparently learning disabilities); and didn’t
hire an expert to evaluate whether the petitioner fit the profile of a sexual offender. In the
absence of testimony from trial counsel, we have no way to determine whether such
evidence even existed, and if so, why counsel chose not to use it. Any resolution of these
questions would amount to “mere speculation.” Painter, 2016 WL 3349168, at *3.
                                             36
with the circuit court that the petitioner has failed to sustain his burden of establishing

either prong of the Strickland/Miller test. See Miller, 104 W. Va. at 6, 549 S.E.2d at 117,

Syl. Pt.5, in part.



                                   Right to an Indictment

              The petitioner claims that the State violated his right to an indictment,

specifically, by producing a charging instrument “too broad to provide adequate notice.”

We first note that the petitioner did not raise this challenge prior to trial, as required by

Rule 12(b)(2) of the West Virginia Rules of Criminal Procedure. 32 Nonetheless, the circuit

court considered this issue on the merits, and we will do so as well.



              The petitioner first alleges that the time span in which the offenses in the

indictment are alleged to have occurred, January __, 2003 to December __, 2004, was “so

broad that he was deprived of notice and unable to adequately prepare for trial.” The

petitioner cites no authority for this sweeping statement, and indeed his argument runs

contrary to this Court’s oft-repeated pronouncement that

                       “‘“[a]n indictment is sufficient under Article III, § 14 of
               the West Virginia Constitution and W. Va. R. Crim. P. 7(c)(1)
               if it (1) states the elements of the offense charged; (2) puts a
               defendant on fair notice of the charge against which he or she
               must defend; and (3) enables a defendant to assert an acquittal
               or conviction in order to prevent being placed twice in


       32
         Rule 12(b)(2) provides, in relevant part, that motions which must be raised prior
to trial include “defenses and objections based on defects in the indictment or
information[.]”
                                               37
              jeopardy.” Syl. Pt. 6, State v. Wallace, 205 W.Va. 155, 517
              S.E.2d 20 (1999).’ Syl. Pt. 5, State v. Haines, 221 W.Va. 235,
              654 S.E.2d 359 (2007).”

Syl. Pt. 4, Ballard v. Dilworth, 230 W. Va. 449, 739 S.E.2d 643, 644 (2013); see also State

v. Haines, 221 W. Va. 235, 240, 654 S.E.2d 359, 364 (2007); State v. Wallace, 205 W. Va.

155, 160-61, 517 S.E.2d 20, 25-26 (1999).



              We have also made it clear that time is not an element of sexually based

offenses, and therefore need not be specified in the indictment or proved at trial. See, e.g.,

State v. Larry A.H., 230 W. Va. 709, 713, 742 S.E.2d 125, 129 (2013) (citing Miller, 195

W.Va. at 663, 466 S.E.2d at 514) (“Because time is not an element of the crime of sexual

assault, the alleged variances concerning when the assaults occurred [do] not alter the

substance of the charges against the defendant.”). Additionally, and of critical importance

to the resolution of the instant case,

              [the petitioner’s] defense was simply that he did not commit
              the crimes. This defense could have been presented regardless
              of what dates were alleged in the indictment. See Jackson v.
              Commonwealth, No. 2011-SC-000008-MR, 2012 WL
              3637159, at *3 (Ky. Aug. 23, 2012) (“[W]hen a defendant
              testifies that sexual abuse never occurred, no prejudice accrues
              to the defendant when an indictment is amended to change the
              time of the offense without charging additional offenses[.]”);
              State v. Riffe, 191 N.C.App. 86, 661 S.E.2d 899, 905 (2008)
              (“In cases in which time is not an essential element of the crime
              and an alibi defense has not been presented, it has been held
              that an amendment as to the date of the offense is not
              material.”).

Larry A.H., 230 W. Va. at 713, 742 S.E.2d at 129. The only substantiated alibi defense

offered by the petitioner was that he was in jail from August 10 ‒ November 3, 2003, a

                                             38
time period in which none of the offenses against A.A. were alleged to have occurred.33 As

to any other time period, the petitioner’s defense was ‒ and remained, throughout the trial,

the appeal, and these habeas proceedings ‒ that A.A. was a liar, that she was lying at the

behest of her mother and stepfather, and that he had never sexually assaulted or molested

her anywhere, in any way, at any time.



                The petitioner also alleges a fatal variance between the allegata and the

probata in Counts 10 and 12, where a typographical error lists the victim’s name as “S.A.”

rather than “A.A.” in each. We have held that “[v]ariances (between indictment and proof)

are regarded as material in criminal cases only when they mislead the defendant in making

his defense, and may expose him to the danger of being again put in jeopardy for the same

offense.” Syl. Pt. 2, in part, State v. Nelson, 121 W. Va. 310, 3 S.E.2d 530, 530 (1939).

Here, we agree with the court below that the petitioner could not possibly have been misled,

as the counts in question listed the victim as “an unemancipated child whose date of birth

[is] 5/18/88,” clearly a reference to A.A. Further, Count 10 specifies that the criminal

conduct was “touch[ing] the vagina of A.A. without her consent[,]” while the petitioner

“was not married to A.A.[,]” and at a time “while said A.A. was in his care, custody and

control and while [petitioner] was responsible for the general supervision of A.A.’s

welfare[.]” Count 12 contains the exact same specific facts. In short, a review of the counts

in question reveals that the petitioner’s claim to have been misled is frivolous.



       33
            See text infra.
                                             39
                                  Pre-Indictment Delay

             The petitioner claims that he was prejudiced by the lapse of time between

dismissal of the 2004 indictment and the handing up of the 2013 indictment, which, he

claims, alleged the same offenses. Neither the facts nor the law supports the petitioner’s

argument.



             The 2004 indictment contains six counts involving A.A.: four counts of sexual

abuse in the first degree, West Virginia Code § 61-8B-7, and two counts of sexual abuse

by a parent, guardian or custodian, West Virginia Code § 61-8D-5. All of the offenses

were alleged to have occurred between February 1, 2002 and March 31, 2002. Counts 1, 2,

and 5 were alleged to have taken place “in the home of Frank [A.],” designated only as

having been located in Harrison County, West Virginia, while Counts 3, 4, and 6 were

alleged to have taken place “in an abandoned house in Harrison County[.]” The three

counts alleged to have occurred in the petitioner’s home involved the alleged touching of

A.A.’s vagina (Count 1), breasts (Count 2), and both vagina and breasts (Count 5). In

contrast, the 2013 indictment contains four counts involving A.A.: two counts of sexual

abuse in the first degree, and two counts of sexual abuse by a parent, guardian or custodian.

All of the offenses were alleged to have occurred between January __, 2003 and December

__, 2004, and all were alleged to have occurred in Harrison County, without any further

designation of location. Three counts involved the alleged touching of A.A.’s vagina

(Counts 9, 10 & 12), and one involved the alleged touching of her breasts (Count 11).



                                             40
             Viewing these indictments, we can see that the behavior alleged in Counts 1

and 2 of the 2004 indictment, touching of A.A.’s vagina and breasts, respectively, is the

same as that alleged in Counts 9 and 11 of the 2013 indictment. However, any similarity

ends there, and it would be rank speculation for this Court to attempt to determine whether

the specific offenses charged are the same ‒ especially where, as here, the State’s theory of

the case in 2013 was that the behavior was recurring throughout a two-year period.

Inasmuch as no trial was ever held on the 2004 indictment, we have no way of knowing

whether the offenses charged therein were the same ones charged in the 2013 indictment,

albeit with a different time frame in which the offenses were alleged to have been

committed.



              Additionally, this Court has held that

               [t]o demonstrate that preindictment delay violates the Due
              Process Clause of the Fifth Amendment to the U.S.
              Constitution and Article III, Section 10 of the West Virginia
              Constitution, a defendant must introduce substantial evidence
              of actual prejudice which proves he was meaningfully
              impaired in his ability to defend against the state’s charges to
              such an extent that the disposition of the criminal proceeding
              was or will be likely affected.

Syl. Pt. 4, State ex rel. Knotts v. Facemire, 223 W. Va. 594, 678 S.E.2d 847 (2009). In this

regard, “[d]imming memories and the passage of time alone are insufficient to establish

the level of prejudice necessary to show the denial of due process.” Id. at 603, 678 S.E.2d

at 856 (citing U.S. v. Marion, 404 U.S. 307, 326 (1971) and U.S. v. McDougal, 133 F.3d

1110, 1113 (8th Cir.1998)). Rather, “actual prejudice ‘is commonly demonstrated by the


                                             41
loss of documentary evidence or the unavailability of a key witness],]’” 34 which losses

must be set forth with specificity, including the names of the unavailable witnesses and the

substance of the witnesses’ anticipated testimony. Knotts, 223 W. Va. at 603, 678 S.E.2d

at 856 (citing Jones v. Angelone, 94 F.3d 900, 908 (4th Cir. 1996)).



             In the instant case, the petitioner puts forth nothing but conclusory allegations

of prejudice. He does not cite any documentary evidence favorable to his defense that is

no longer available, and he does not specify any material witnesses who would have been

available to testify in 2004 but were no longer available in 2013. Rather, the petitioner

would have this Court presume prejudice from the mere passage of time – an analytical

approach dating back to several of our earlier cases, 35 all of which were expressly overruled

in Knotts:

              After a thorough reconsideration of this issue, we are
              convinced that our ruling in Hey, preindictment delay which
              permits the use of presumptive prejudice to establish a due
              process violation based on, is contrary to the clear weight of
              authority throughout this country. Courts are uniformly in
              agreement that actual prejudice must be proven to advance a
              due process claim for preindictment delay. See Jones, 94 F.3d
              at 906–907. Accordingly, we hold that in order to maintain that
              preindictment delay violates the Due Process Clause of the
              Fifth Amendment to the U.S. Constitution and Article III,
              Section 10 of the West Virginia Constitution, the defendant
              must show actual prejudice. To the extent our prior decisions


       34
         Knotts, 223 W. Va. at 603, 678 S.E.2d at 856 (citing U.S. v. Cornielle, 171 F.3d
748, 752 (2d Cir. 1999)).

        State ex rel. Leonard v. Hey, 269 S.E.2d 394 (1980); Handley v. Ashworth, 181
       35

W. Va. 379, 382 S.E.2d 573 (1989).
                                             42
              in Hey, Hundley, and their progeny must are inconsistent with
              this holding, they are expressly overruled.

Knotts, 223 W. Va. at 601, 678 S.E.2d at 854. Accordingly, we conclude that the

petitioner’s claim of pre-indictment delay is without merit.



                                 Prosecutorial Misconduct

              The petitioner claims that J.A.’s testimony concerning alleged daily abuse

was improperly admitted pursuant to Rule 404(b) of the West Virginia Rules of Criminal

Procedure, 36 and that the prosecutor’s mention of this testimony in closing argument

constituted prosecutorial misconduct. We need not do an extended analysis of this issue,

as it is well established in our law that alleged error in the admission of evidence at trial is

not cognizable on collateral review; “[a] habeas corpus proceeding is not a substitute for a

writ of error in that ordinary trial error not involving constitutional violations will not be

reviewed.” Syl. Pt. 3, in part, Hatcher v. McBride, 221 W. Va. 5, 650 S.E.2d 104 (2006);

see also Johnson v. Mutter, No. 19-0788, 2020 WL 6624970 (W. Va. Nov. 4, 2020), at *3

(“[a]bsent ‘circumstances impugning fundamental fairness or infringing specific

constitutional protections,’ admissibility of evidence does not present a state or federal

constitutional question.”) (citing Grundler v. North Carolina, 283 F.2d 798, 802 (4th Cir.

1960)).




       36
          It will be recalled that the indictment alleged four discrete acts involving J.A., not
a pattern of daily abuse spanning years.
                                              43
             Additionally, there was no objection made either to the testimony or to the

prosecutor’s reference thereto in her closing argument, and neither the petitioner nor his

counsel sought direct or collateral review pursuant to the plain error doctrine. As we have

frequently noted,


                     “‘“[t]he plain error doctrine of W. Va. R. Crim. P.
              52(b), whereby the court may take notice of plain errors or
              defects affecting substantial rights although they were not
              brought to the attention of the court, is to be used sparingly and
              only in those circumstances in which a miscarriage of justice
              would otherwise result.” Syllabus Point 2, State v. Hatala, 176
              W.Va. 435, 345 S.E.2d 310 (1986).’ Syl. Pt. 4, State v. Grubbs,
              178 W.Va. 811, 364 S.E.2d 824 (1987).”

Syl. Pt. 3, State ex rel. Games-Neely v. Yoder, 237 W. Va. 301, 787 S.E.2d 572 (2016). In

the instant case, where there is no indication whatsoever of a miscarriage of justice

resulting from the testimony in question, see text infra, this Court discerns no basis on

which to conclude that the case falls within the narrow exception to our rules requiring

contemporaneous objection.



             Finally, it is clear from the record that the testimony in question, even if

admitted in error, was harmless beyond a reasonable doubt, given the fact that the jury

acquitted the petitioner of all four counts involving J.A. In short, an examination of the

record shows no indication whatsoever that the “testimony could have influenced the jury’s

verdict[,]” State v. Blevins, 231 W. Va. 135, 157, 744 S.E.2d 245, 267 (2013), in any way

adverse to the petitioner.



                                             44
                                 Sufficiency of the Evidence

               The petitioner asserts that the evidence at trial was insufficient to sustain a

verdict of guilty on the four counts of the indictment alleging sexual abuse of the

petitioner’s daughter, A.A. We have held that

                       “‘[a] criminal defendant challenging the sufficiency of
               the evidence to support a conviction takes on a heavy burden.
               An appellate court must review all the evidence, whether
               direct or circumstantial, in the light most favorable to the
               prosecution and must credit all inferences and credibility
               assessments that the jury might have drawn in favor of the
               prosecution. The evidence need not be inconsistent with every
               conclusion save that of guilt so long as the jury can find guilt
               beyond a reasonable doubt. Credibility determinations are for
               a jury and not an appellate court. Finally, a jury verdict should
               be set aside only when the record contains no evidence,
               regardless of how it is weighed, from which the jury could find
               guilt beyond a reasonable doubt. To the extent that our prior
               cases are inconsistent, they are expressly overruled.’ Syllabus
               point 3, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163
               (1995).”

Syl. Pt. 7, State v. White, 228 W. Va. 530, 534, 722 S.E.2d 566, 570 (2011). Further, in a

long line of cases decided over the course of four decades, we have made clear that in this

jurisdiction, “‘[a] conviction for any sexual offense may be obtained on the uncorroborated

testimony of the victim, unless such testimony is inherently incredible, the credibility is a

question for the jury.’ Syllabus point 5, State v. Beck, 167 W. Va. 830, 286 S.E.2d 234

(1981).” Syl. Pt. 3, State v. Benny W., 242 W. Va. 618, 837 S.E.2d 679 (2019). In this

regard, “[o]nly when testimony is so unbelievable on its face that it defies physical laws

should the court intervene and declare it incredible as a matter of law.” Id. at 620, 837

S.E.3d at 681, Syl. Pt. 4, in part.


                                              45
             With these precepts in mind, we examine the testimony of A.A., upon whose

testimony the petitioner’s convictions rested. A.A. told the jury that when she was thirteen

years old, and the family was living in a trailer in Enterprise, West Virginia, the petitioner

would come into her room, pull her into a hallway or laundry room, and fondle her “crotch”

and her “boobs” under her clothing. According to A.A. this happened “all the time” until

she was fifteen, at which time an incident occurred that finally caused her to disclose the

abuse: she was sitting on a kitchen counter in the trailer, and the petitioner accosted her in

front of her brother, S.A., and two friends, J.G. and S.G. At that point A.A. left the trailer

and went to the home of her mother’s friend, where she informed both Juanita W. and the

friend what had been happening to her. Juanita W. immediately took A.A. to the police,

where she was interviewed. According to the record, this incident, and A.A.’s disclosure

to the authorities, occurred on August 3, 2003.



             Without question, the jury found this testimony sufficient to establish the

petitioner’s guilt beyond a reasonable doubt. At trial, the petitioner rested his claim of

unbelievability not only on A.A.’s 2004 recantation but also on a collateral issue: A.A.’s

testimony that when she ran away from home in 2004, at a time when Juanita W. and the

children were living with Juanita’s boyfriend, Paul W., she walked from Fairmont to

Clarksburg, where her grandmother lived. Although a twenty-one-mile hike is indeed a

trek, it by no means “defies physical laws” that a fifteen-year-old girl could cover that

distance in eight or nine hours, depending on her pace.



                                             46
             We conclude that A.A.’s testimony at trial was sufficient to establish the

petitioner’s guilt beyond a reasonable doubt. We decline the petitioner’s request that we

substitute our own credibility determinations for the jury’s, and further decline his request

that we re-weigh the evidence which was carefully considered by the jury. The petitioner’s

sufficiency claim is without merit.



                        Right to be Present at All Critical Stages

              The petitioner alleges that he was denied his constitutional right to be present

at all critical stages of his case, a claim based upon certain language contained in an Agreed

Order entered on November 22, 2013, which stated:

              On this 21st day of November, 2013, came the defendant Frank
              [A.], not in person but by his counsel, Jerry Blair, and the State
              of West Virginia by Laura Pickens, Assistant Prosecuting
              Attorney for Harrison County, West Virginia all pursuant to
              the defendant’s “Motion to Disclose Transcript of Matters
              Occurring Before the Grand Jury.”

In this regard, the petitioner cites to State v. Boyd, 160 W. Va. 234, 233 S.E.2d 710 (1977),

wherein we held that “[t]he defendant has a right under Article III, Section 14 of the West

Virginia Constitution to be present at all critical stages in the criminal proceeding; and

when he is not, the State is required to prove beyond a reasonable doubt that what transpired

in his absence was harmless.” Id. at 235, 233 S.E.2d at 713, Syl. Pt. 6. The petitioner’s

claim fails for three reasons.




                                             47
              First, the petitioner has failed to prove that there was actually a hearing on

November 21, 2013; the language of the order is susceptible of differing ‒ and equally

reasonable ‒ interpretations, one being that on the date in question, the prosecutor and

defense counsel simply tendered their agreed order to the trial judge. There is no transcript

of a hearing in the appendix record, and the petitioner, who had the burden of proof on this

issue, offered no evidence at the omnibus hearing to support his claim that a hearing

actually took place. Second, this Court has clarified that “[t]he right to be present is not a

right to be present at every moment, but a right to be present at all ‘critical stages’ in a

criminal proceeding.” State v. Brown, 210 W. Va. 14, 22, 552 S.E.2d 390, 398 (2001)

(citing State v. Shabazz, 206 W.Va. 555, 557, 526 S.E.2d 521, 523 (1999), cert. denied, 529

U.S. 111 (2000)). In this regard, “‘[a] critical stage of a criminal proceeding is where the

defendant’s right to a fair trial will be affected.’ Syllabus Point 2, State v. Tiller, 168 W.Va.

522, 285 S.E.2d 371 (1981).” Brown, 210 W. Va. at 17, 552 S.E.2d at 393, Syl. Pt. 5.

Although we take this opportunity to caution counsel that the better practice is to ensure

the presence of a criminal defendant at every proceeding in his or her case, 37 under the

facts and circumstances of this case, we cannot say that the petitioner’s absence from a

routine discovery hearing, assuming, arguendo, that one was held, in any way affected his




       37
           See, e.g., State ex rel. Myers v. Painter, 213 W. Va. 32, 576 S.E.2d 277 (2002)
(per curiam) (continuance motion is a critical stage in a criminal case, as is a discussion
between counsel and the trial judge concerning a juror communication); State v. Hicks, 198
W. Va. 656, 482 S.E.2d 641 (1996) (per curiam) (clerk’s communication with a juror is a
critical stage in a criminal case); State v. Barker, 176 W. Va. 553, 346 S.E.2d 344 (1986)
(per curiam) (judge’s communication with a juror is a critical stage in a criminal case).
                                               48
right to a fair trial. Third, and again assuming that there was in fact a hearing on the

petitioner’s motion for disclosure of grand jury materials, the circuit court granted the

motion, which eliminates any possible claim that the defense was prejudiced by the

petitioner’s absence from the hearing.



                 Illegal Arrest/Violation of Fourth Amendment Rights

             The petitioner claims that at the time he was arrested in 2013, the police knew

A.A.’s statements were unreliable because they were aware of her recantation of charges

in 2004. Therefore, the petitioner reasons, his arrest with without probable cause and

therefore unreasonable under the Fourth Amendment. See U. S. Const. amend IV.



             This issue requires little discussion. First, A.A.’s prior recantation is a factor

that may be taken into account in weighing her credibility; however, it is not a factor which

requires investigating officers to deem her allegations to be false. In this case, a jury

ultimately determined that A.A.’s allegations were credible and that the allegations had

been proved beyond a reasonable doubt. Second, our research discloses no case in this or

any other jurisdiction standing for the proposition that an arrest is unreasonable because it

is based on allegations made by an individual who has previously recanted similar

allegations. In this regard, we note with disapproval the petitioner’s reliance on Payton v.

New York, 445 U.S. 573 (1980), which he cites for the proposition that “[a]rrests without

probable cause are unreasonable.” Payton has nothing whatsoever to do with arrests made

without probable cause. Rather, Payton involved the legality of a warrantless entry into an

                                             49
individual’s home for the purpose of arresting him, holding that a warrantless entry is

unlawful, “at least in the absence of exigent circumstances, even when it is accomplished

under statutory authority and when probable cause is clearly present.” Id. at 588-89.



                                     Cumulative Error

              In what can fairly be determined a grab-bag assignment of error, the

petitioner claims that the thirteen assignments of error discussed supra, as well as the other

“unwaived Losh grounds,” 38 constitute cumulative error. In that regard, we have held that

                      “‘[w]here the record of a criminal trial shows that
              the cumulative effect of numerous errors committed during the
              trial prevented the defendant from receiving a fair trial, his
              conviction should be set aside, even though any one of


       38
          The petitioner lists the following grounds in addition to those argued in his brief:
trial court lacked jurisdiction; statute under which conviction obtained unconstitutional;
indictment shows on face no offense committed; prejudicial pre-trial publicity; involuntary
guilty plea; mental competency at time of crime; mental competency at time of trial
cognizable even if not asserted at proper time or if resolution not adequate; incapacity to
stand trial due to drug use; language barrier to understanding the proceedings; unintelligent
waiver of counsel; failure of counsel to take an appeal; consecutive sentences for same
transaction; coerced confessions; unfulfilled plea bargain; information in pre-sentence
report erroneous; double jeopardy; irregularities in arrest; excessiveness or denial of bail;
no preliminary hearing; illegal detention prior to arraignment; irregularities or errors in
arraignment; challenges to the composition of grand jury or its procedures; failure to
provide a copy of indictment to defendant; defects in indictment; improper venue; refusal
of continuance; refusal to subpoena witnesses; prejudicial joinder of defendants; lack of
full public hearing; non-disclosure of grand jury minutes; refusal to turn over witness notes
after witness testified; claim of incompetence at time of offense as opposed to time of trial;
claims concerning use of informers to convict; constitutional errors in evidentiary rulings;
instructions to the jury; claims of prejudicial statements by trial judge; claims of prejudicial
communications between prosecutor or witnesses and jury; question of actual guilt upon
an acceptable (sic) guilty plea; severer sentence than expected; excessive sentence;
mistaken advice of counsel as to parole or probation eligibility; and amount of time served
on sentence, credit for time served.
                                              50
              such errors standing alone would be harmless error.’ Syllabus
              point 5, State v. Smith, 156 W.Va. 385, 193 S.E.2d 550
              (1972).”


Syl. Pt. 7, State v. Tyler G., 236 W. Va. 152, 778 S.E.2d 601, 604 (2015). We have

cautioned, however, that mere allegations of error cannot form the basis for application of

the cumulative error doctrine. See State v. Knuckles, 196 W.Va. 416, 426, 473 S.E.2d 131,

141 (1996) (per curiam) (“because we find that there is no error in this case, the cumulative

error doctrine has no application. Cumulative error analysis should evaluate only the effect

of matters determined to be error, not the cumulative effect of non-errors.”); see also State

v. Trail, 236 W. Va. 167, 188 n.31, 778 S.E.2d 616, 637 n.31 (2015) (“Ms. Trail’s final

assignment alleges cumulative error. Because we have found no errors, this assignment

need not be addressed.”) (citing Knuckles, 196 W. Va. at 416, 473 S.E.2d 141); State v.

McKinley, 234 W. Va. 143, 167 n.22, 764 S.E.2d 303, 327 n.22 (2014) (“In order to invoke

the cumulative error doctrine, there must be more than one harmless error. Mr. McKinley

cannot rely on this doctrine because only one harmless error was found in this case.”).



             The alleged errors in this case fall into three separate categories. First: The

thirteen assignments of error discussed supra have all been rejected by this Court; in short,

we have found no error. Therefore, pursuant to Knuckles, the doctrine of cumulative error

does not apply.




                                             51
             Second: As set forth supra, in order to resolve the impasse resulting from the

petitioner’s refusal to cooperate with his attorney, the circuit court held that no Losh

grounds would be deemed waived by virtue of counsel’s failure to include them in the

Amended Petition. 39 The court made it clear, however, that any grounds the petitioner

wished to be considered would have to be addressed by him at the omnibus hearing,

supported by whatever evidence and/or argument he deemed necessary to support his

contentions. As the circuit court found in its order, at the hearing the petitioner did not

even address the vast majority of the Losh grounds, let alone support them with witness

testimony or other evidence. Thus, it is irrelevant that the “other grounds” enumerated in

the Losh laundry list but not addressed in the petitioner’s appellate brief, see supra note 38,

were not deemed waived by the circuit court; they were clearly abandoned by the petitioner

at the omnibus hearing and are thus deemed to be fully and finally adjudicated against him.

See Jordan v. Ballard, No. 12-1015, 2013 WL 5476421, at *7 (W. Va. Oct. 1, 2013) (“This

Court accordingly FINDS that all the grounds for relief that have been listed in the various

documents filed on behalf of the Petitioner and for which no evidence was presented, or

have not been mentioned or argued in the Petitioner’s Brief in Support of Amended Petition

for a Writ of Habeas Corpus ad Subjiciendum, were not fully and properly raised or argued



       39
          Ordinarily, any grounds not raised in a petition for writ of habeas corpus ‒ or here,
an amended petition ‒ are waived. See Lewis v. Ames, 242 W. Va. 405, 410, 836 S.E.2d
56, 61 (2019) (“our law clearly supports the proposition that any grounds not raised in
the petition for habeas corpus are deemed waived.”).



                                              52
by the Petitioner and are therefore waived and will be treated as being abandoned.”).

Therefore, the circuit court properly denied relief on all of those grounds, and they are not

cognizable on appeal, having been forfeited. In See State v. Crabtree, 198 W. Va. 620, 482

S.E.2d 605 (1996), we explained that

                     “‘even where a right has not been waived, any
              entitlement to have error in its denial or abridgement corrected
              on appellate review may be forfeited by the “failure to make
              timely assertion of [the] right” at trial. Such a forfeiture does
              not, as does waiver, extinguish the error, but it does impose
              stringent limitations, embodied in Rule 52(b), on the power of
              appellate courts to correct the error.’”

Id. at 630-31, 482 S.E.2d at 615-16 (citations omitted); see also State v. Lambert, 236 W.

Va. 80, 99, 777 S.E.2d 649, 668 (2015) (“To preserve an issue for appellate review, a party

must articulate it with such sufficient distinctiveness to alert a circuit court to the nature of

the claimed defect. The rule in West Virginia is that parties must speak clearly in the circuit

court, on pain that, if they forget their lines, they will likely be bound forever to hold their

peace. The forfeiture rule ... fosters worthwhile systemic ends and courts will be the losers

if we permit the rule to be easily evaded. It must be emphasized that the contours for appeal

are shaped at the circuit court level by setting forth with particularity and at the appropriate

time the legal ground upon which the parties intend to rely.”). Further, the doctrine of res

judicata bars future litigation of these issues. See Gerald K.M. v. Ballard, No. 12-0021,

2013 WL 149598, at *2 (W. Va. Jan. 14, 2013) (memorandum decision) (“A prior omnibus

habeas corpus hearing is res judicata as to all matters raised and as to all matters known or

which with reasonable diligence could have been known; however, an applicant may still

petition the court on the following grounds: ineffective assistance of counsel at the

                                               53
omnibus habeas corpus hearing; 40 newly discovered evidence; or, a change in the law,

favorable to the applicant, which may be applied retroactively.”) (citing Losh, 166 W. Va.

at 762-63, 277 S.E.2d at 608, Syl. Pt. 4).



              Third: The only error in the proceedings below was a sentencing error,

specifically, whether the supervised release provisions of West Virginia Code § 62-12-26

(2003) were properly made a part of his sentence. See text infra. Because this sentencing

error was irrelevant to the question of whether the petitioner received a fair trial, the

doctrine of cumulative error does not apply. See State v. Tyler G., 236 W. Va. 152, 165,

778 S.E.2d 601, 614 (2015) (citation omitted).



              Sentencing: Applicability of West Virginia Code § 62-12-26

              As set forth supra, upon the petitioner’s conviction of two counts of sexual

abuse in the first degree and two counts of sexual abuse by a parent, guardian or custodian,

the circuit court imposed an effective sentence of twenty to forty years imprisonment, at

the conclusion of which the petitioner was ordered to serve a term of twenty-five years of

supervised release pursuant to West Virginia Code § 62-12-26. That statute provides, in

relevant part, that




       40
          See text supra. Under the particular facts and circumstances of this case, where
the petitioner refused to cooperate with his habeas counsel in any way ‒ or even to
acknowledge his right to participate in the case ‒ any deficiencies in the omnibus
proceedings must be attributed to the petitioner himself, not to counsel.
                                             54
                Notwithstanding any other provision of this code to the
                contrary, any defendant convicted after the effective date of
                this section of a violation of § 61-8-12 of this code or a felony
                violation of the provisions of § 61-8B-1 et seq., § 61-8C-1 et
                seq., and § 61-8D-1 et seq., of this code shall, as part of the
                sentence imposed at final disposition, be required to serve, in
                addition to any other penalty or condition imposed by the court,
                a period of supervised release of up to 50 years[.]

The statute was effective as of June 6, 2003, ninety days after its passage.



               Although our earlier jurisprudence deemed the statute to be civil and

regulatory in nature, akin to the Sex Offender Registration Act, 41 we effectively overruled

those earlier pronouncements in State v. Deel, 237 W. Va. 600, 788 S.E.2d 741 (2016),

unequivocally ‒ and unanimously ‒ concluding that

                [g]iven our recognition in James [State v. James, 227 W. Va.
                407, 710 S.E.2d 98 (2011)] of the punitive nature of the
                extended supervised release statute, we now hold that the
                supervised release statute, West Virginia Code § 62-12-26,
                provides for an additional penalty to be imposed upon a person
                who committed of any of the enumerated sex offenses set forth
                therein.

Deel, 237 W. Va. at 607, 788 S.E.2d at 748. Having so construed the statute, we held that

                [a]ny retroactive application of the supervised release statute
                to an individual who committed any of the enumerated sex
                offenses prior to the effective date of the supervised release
                statute violates the constitutional prohibition against ex post
                facto laws set forth in article III, section 4 of the West Virginia
                Constitution and Article I, Section 10 of the United States
                Constitution.




       41
            W. Va. Code §§ 15-12-1 to -10 (2019).
                                                55
237 W. Va. at 601, 788 S.E.2d at 742, Syl. Pt. 3, in part. We continued:

                      In order to avoid the constitutional prohibition against
              ex post facto laws, West Virginia Code § 62-12-26 must not be
              applied to those individuals who committed any of the
              enumerated sex offenses set forth in the supervised release
              statute prior to the date the supervised release statute became
              effective regardless of any contrary language contained
              in West Virginia Code § 62-12-26.

237 W. Va. at 601, 788 S.E.2d at 742, Syl. Pt. 4; see also State ex rel. Phalen v. Roberts,

245 W. Va. 311, __, 858 S.E.2d 936, 945 (2021) (“It is well understood that ‘[u]nder Ex

post facto principles of the United States and West Virginia Constitutions, a law passed

after the commission of an offense which increases the punishment, lengthens the sentence

or operates to the detriment of the accused, cannot be applied to him.’”) (citing Syl. Pt. 1,

Adkins v. Bordenkircher, 164 W. Va. 292, 262 S.E.2d 885 (1980)).



             We begin our analysis of this issue with a brief recap of the relevant facts.

The indictment alleged that “between the __ day of January, 2003 and the __ day of

December, 2004,” the petitioner committed four offenses in which his daughter, A.A., was

the victim. Count 9 alleged that he committed sexual abuse in the first degree by “touching

the vagina of A.A. with his hand without the consent of A.A. and the lack of consent was

from forcible compulsion[.]” Count 10 alleged that he committed sexual abuse by a parent,

guardian, or custodian by “touching the vagina of A.A. without her consent for the sexual

gratification of Frank [A.].” Count 11 alleged that he committed sexual abuse in the first

degree by “touching the breast of A.A. with his hand without the consent of A.A. and the

lack of consent was from forcible compulsion[.]” Count 12 alleged that he committed

                                             56
sexual abuse by a parent, guardian, or custodian by “touching the vagina of A.A. without

her consent for the sexual gratification of Frank [A.].”



              At trial, despite the Herculean efforts of the prosecutor, she was never able

to elicit any testimony putting the offenses involving A.A. into the time frame specified in

the indictment. 42 The State’s theory was that the offenses had been committed in 2003 and

2004, when the petitioner and his family were living at Maple View Apartments in

Clarksburg, West Virginia. Detective Wygal testified that his investigation showed the

family moved to Maple View in January 2003 ‒ “[b]ut at least the year 2003 I know they

were there.” 43 Thereafter, however, A.A. testified that she had “never stayed there [Maple

View], really,” but rather had lived with her grandmothers while the family was at Maple

View; and further that in 2004, Juanita W. and the children (including A.A., until she ran

away) were living with Paul W. in Fairmont. A.A. testified that the incidents in which the

petitioner touched her vagina or her breasts took place in a trailer in Enterprise, which was

where the family lived before moving to Maple View. Thus, although A.A. never gave any

dates ‒ or even years ‒ on which the offenses set forth in the indictment had occurred, the




       42
         There was testimony that put the alleged offenses against J.A. into the timeframe,
but the petitioner was acquitted of all those offenses.
       43
         Detective Wygal subsequently qualified that broad statement, agreeing that from
March to May, 2003, the petitioner had lived in the Parsons Hotel, and that from August
10 until November 3, 2003, he had been in jail.


                                             57
only reasonable inference which may be drawn from the evidence is that they occurred

prior to January, 2003.44



             The only evidence of an incident involving A.A. which may reasonably be

inferred to have occurred after June 6, 2003, came in the context of A.A. explaining why

she finally broke her long silence as to the petitioner’s abuse of her.

                     Q.      Okay. And so when did you finally tell?

                     A.     When I was 15 I was sitting on the counter. My
              brother [S.A.] was there. And his friends, [J.G.], [S.G].

                             ....

                     A.     He came up to me and spread my legs apart and
              told them [inaudible] ass.

                     Q.      When you say “he”?

                     A.      Frank [A.].

                     Q.      Where were you sitting? Are you in the trailer?

                     A.      -- it was in the trailer.

                     Q.      Where were you sitting at the time?

                     A.      On the counter.


       44
         As noted supra, this variance between the dates alleged in the indictment and the
dates proved at trial does not affect the validity of the petitioner’s convictions, for we have
held that “[t]ime is not an element of the crime of sexual assault, the alleged variances
concerning when the assaults occurred did not alter the substance of the charges against
the defendant.” State v. Samuel S., No. 11-0877, 2012 WL 5471448, at *3 (W. Va. Nov. 9,
2012) (memorandum decision) (citing Miller, 195 W.Va. at 663, 466 S.E.2d at 514).


                                               58
                     Q.     Okay. Like kitchen counter, bathroom?

                     A.     Kitchen counter. Kitchen counter.

A.A. testified that immediately after this incident, she went to a neighbor’s home where

her mother was visiting and disclosed the petitioner’s abuse. Juanita W. immediately took

A.A. to the authorities, and within days, on August 10, 2003, the petitioner was arrested

and jailed. A.A. testified that after her disclosure, the petitioner never sexually abused her

again. The record in the 2004 proceedings establishes that the date of disclosure was

August 3, 2003.



             Assuming, arguendo, that this incident, about which we know nothing other

than “[h]e came up to me and spread my legs apart and told them [inaudible] ass,” could

be considered “sexual contact” within the meaning of West Virginia Code § 61-8B-7 or

“sexual exploitation” or “sexual contact” within the meaning of West Virginia Code § 61-

8D-5, the fact is that the incident was not charged in the indictment. Thus, its only

significance was to establish that none of the offenses charged in the indictment occurred

after August 3, 2003, since A.A.’s undisputed evidence was that the petitioner never

sexually abused her again after she disclosed to her mother and the authorities.



              We now turn to the contentions of the parties. The petitioner claims that the

evidence at trial failed to establish that any of the charged offenses were committed after

June 6, 2003, the effective date of W. Va. Code § 62-12-26, and that the circuit court’s

imposition of supervised release pursuant to the statute was therefore violative of the

                                             59
constitutional prohibition against ex post facto laws as explicated by this Court in Deel.

The State, although acknowledging the principles set forth in Deel, argues that there is no

ex post facto violation in the instant case, for two reasons. First, the State contends that in

a habeas corpus proceeding, the burden is on the petitioner to prove that the offenses were

committed before June 6, 2003, rather than the State’s burden to prove that they were

committed after that date. 45 We reject this argument. Whether on direct appeal or in a

habeas corpus proceeding, the inquiry on this issue is whether the evidence presented at

trial establishes, or even supports a reasonable inference, that the offenses were committed

after the effective date of the statute. In short, this is an issue which, like sufficiency of the

evidence or defects in the indictment, to name just a few, can be decided without the

necessity of an evidentiary hearing. Indeed, the issue was reached in Deel on plain error

review, because the defendant/petitioner had actually conceded, based on our earlier cases

deeming West Virginia Code § 62-12-26 to be civil and regulatory in nature, that the

imposition of supervised release did not violate the ex post facto clause. Deel, 237 W. Va.

at 605, 788 S.E.2d at 746.



              Second, the State contends that Deel does not apply here because

“[p]etitioner’s sexual crimes consisted of repeated instances of sexual abuse of A.A. over




       45
           The circuit court seemingly accepted this argument, holding that “[t]he
Petitioner’s indictment regarding the crimes against A.A. was from day of January 2003
until day of December 2004. The Petitioner has not shown that his crimes predated the
effective date of the statute.”
                                               60
the course of multiple years, beginning in A.A.’s 13th year and continuing through A.A.’s

15th year.” We reject this argument as well. Although the statement quoted above reflects

the State’s overarching theory of the case, it does not reflect the charges contained in the

indictment, which alleged the commission of four discrete offenses. Every one of these

offenses occurred, according to A.A.’s undisputed testimony, in a trailer in Enterprise,

West Virginia, prior to the family’s move to Maple View Apartments in Clarksburg ‒ a

move which, according to Detective Wygal’s undisputed testimony, occurred in January,

2003, when A.A. was fourteen years of age. Additionally, A.A. denied having ever lived

with the family at Maple View, testifying that she lived with her grandmothers during that

time. Finally, the only incident A.A. described which arguably postdated June 6, 2003,

was the incident in which the petitioner spread her legs while she sat on a kitchen counter

and made some comment which was transcribed by the court reporter as “[inaudible] ass.”

Assuming, arguendo, that this incident was chargeable as a sexual offense ‒ it was certainly

vulgar and disturbing ‒ it was not charged in the indictment and the petitioner was not

convicted of it. Therefore, it cannot be the basis for the circuit court’s imposition of a

period of supervised release pursuant to West Virginia Code § 62-12-26.



               As set forth supra, the fact that the proof at trial was inconsistent with the

allegations in the complaint, not as to the elements of the crimes 46 but as to the dates on

which the crimes were committed, does not affect the validity of the petitioner’s



       46
            See text supra.
                                              61
convictions because “time is not an element of the offenses with which the [petitioner] was

charged.” State v. David D.W., 214 W. Va. 167, 173, 588 S.E.2d 156, 162 (2003) (citing

State ex rel. State v. Reed, 204 W. Va. 520, 523, 514 S.E.2d 171, 174 (1999). However,

“[f]or purposes of assessing constitutional rights under the ex post facto clause of any penal

statute intended to punish a person, the triggering date is the date of the offense.” Deel, 237

W. Va. at 608. 788 S.E.2d at 749. Therefore, the State’s failure in the criminal proceedings

below to establish that any of the charged offenses were committed after the effective date

of West Virginia Code § 62-12-26 is fatal to its argument that the circuit court’s imposition

of a period of supervised release passed constitutional muster.



                                    IV. CONCLUSION

              For the foregoing reasons, we reverse only the circuit court’s imposition of a

period of supervised release as part of the petitioner’s sentence, and remand this case for

entry of a new sentencing order eliminating any penalty imposed pursuant to West Virginia

Code § 62-12-26. We affirm the judgment of the circuit court’s denial of habeas corpus

relief on all other issues raised by the petitioner and/or his counsel, including all Losh

grounds on which the petitioner offered no argument or evidence at the omnibus hearing.



                                                   Affirmed, in part; Reversed, in part, and
                                                   remanded for entry of a new sentencing
                                                   order.




                                              62